EXHIBIT 10.11

PURCHASE AND SALE AGREEMENT

by and between

WHFST Real Estate Limited Partnership, 
a Delaware limited partnership

"Seller"

and

Inktomi Corporation, 
a Delaware corporation

"Buyer"

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section

Page No.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.   SALE OF THE PROPERTY   1 2.   DEPOSITS   1 3.   PURCHASE PRICE   2 4.  
CONDITIONS TO PARTIES' OBLIGATIONS   2 5.   REMEDIES/LIQUIDATED DAMAGES   10 6.
CLOSING AND ESCROW 11 7.   INTERIM OPERATION OF THE PROPERTY   13 8.
INTENTIONALLY OMITTED. 15 9.   SELLER'S MAINTENANCE OF THE P ROPERTY   15 10.
CASUALTY AND CONDEMNATION 15 11.   LIMITED LIABILITY   16 12. RELEASE 16 13.  
AS-IS CONDITION OF PROPERTY   18 14. PRORATIONS AND RENT ARREARAGES 19 15.  
CLOSING COSTS   20 16. BROKERS 22 17.   NOTICES   22 18. ENTIRE AGREEMENT 23 19.
  ASSIGNMENT   23 20. SEVERABILITY 24 21.   CALIFORNIA LAW   24 22.
MODIFICATIONS/SURVIVAL 24 23.   CONFIDENTIALITY   24

i

 

--------------------------------------------------------------------------------

24.   COUNTERPARTS   25 25. DISPUTE COSTS 25 26.   SELLER'S REPRESENTATIONS   25
27. BUYER'S REPRESENTATIONS 27 28.   TIME OF THE ESSENCE; AND B USINESS DAYS  
28 29. AGREEMENT DATE 28 30.   NO THIRD PARTY B ENEFICIARIES   30 31.
INTENTIONALLY OMITTED 30 32.   DRAFTS NOT AN OFFER TO ENTER INTO A L EGALLY
BINDING CONTRACT   30 33. LEGACY LEASE AMENDMENT 30 34.   ASSIGNMENT OF INKTOMI
LEASE   30 35. PURCHASE OPTION TERMINATION 30

 

EXHIBITS: EXHIBIT A LEGAL DESCRIPTION OF THE REAL PROPERTY   EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF LEASES   EXHIBIT C ASSIGNMENT AND ASSUMPTION OF
CONTRACTS,     WARRANTIES AND PERMITS   EXHIBIT D GRANT DEED   EXHIBIT E BILL OF
SALE   EXHIBIT F NOTICE TO TENANTS   EXHIBIT G NATURAL HAZARD DISCLOSURE
STATEMENT   EXHIBIT H LEGACY LEASE AMENDMENT

ii

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made and entered into as
of June 30, 2000 (the "Agreement Date"), by and between WHFST Real Estate
Limited Partnership, a Delaware limited partnership ("Seller"), and Inktomi
Corporation, a Delaware corporation ("Buyer"), with reference to the following
facts.

RECITALS

          A.          Seller is the owner of that certain improved and
unimproved real property located at, and contiguous to, 4000 and 4100 East Third
Avenue, Foster City, California, all as legally described in Exhibit A attached
hereto and made a part hereof (collectively, the "Real Property") together with
all (i) improvements, structures and fixtures (other than trade fixtures)
(collectively, the "Improvements") and personal property (the "Personal
Property") actually owned by Seller (if any) located in, on or about the Real
Property or the Improvements and actually used in the operation of the
Improvements, and (ii) easements, appurtenances, rights and privileges actually
belonging thereto (collectively, the “Appurtenances”). The Real Property, the
Improvements, the Personal Property and the Appurtenances are collectively
referred to herein as the "Property."

          B.           Seller desires to sell to Buyer and Buyer desires to
purchase from Seller the Property, in accordance with the terms and provisions
hereinafter contained in this Agreement.

          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

          1.           SALE OF THE PROPERTY.

          Seller shall sell to Buyer and Buyer shall purchase from Seller the
Property at the Closing (defined in Section 6 below), subject to and on the
terms and conditions contained herein.

          2.           DEPOSITS.

                    2.1           Initial Deposit. Within two (2) business days
after the Agreement Date, Buyer shall place on deposit into the escrow account
(the "Escrow Account") to be opened with Fidelity National Title Insurance
Company located at 50 California Street, Suite 2950, San Francisco, California
94111 (Attention: Mr. Bill Waite) ("Title Company" or "Escrow Holder") the
amount of One Million Dollars ($1,000,000) as an initial deposit (the "Initial
Deposit"). The Title Company shall cause the Initial Deposit to be placed into
an interest bearing bank account acceptable to Buyer. Any interest earned on the
Initial Deposit shall be included as part of the Initial Deposit. The Initial
Deposit and interest earned thereon, shall be fully refundable to Buyer during
the period commencing with the Agreement Date and ending at 5:00 p.m. (Pacific
Time) on July 5, 2000 (the "Conditions Period"). For purposes hereof, the last
day of the Conditions Period shall mean and be referred to herein as the
"Approval Date". If Buyer fails to deli ver the Initial Deposit into the Escrow
Account strictly as and when contemplated herein, Seller shall have the right to
terminate this Agreement by delivering written notice thereof to Buyer at any
time and thereafter neither party shall have any further rights or obligations
hereunder except for (A) the 

1

--------------------------------------------------------------------------------

indemnities contained in Sections 4.4 and 16 below, Buyer's covenants made
herein which are expressly intended to survive any such termination and Buyer's
obligations under Section 4.3 below to deliver to Seller the Due Diligence
Materials (defined below) (collectively, "Buyer's Surviving Obligations") and
(B) Seller's covenants made herein which are expressly intended to survive any
such termination (collectively, "Seller's Surviving Obligations"). If Buyer
decides to proceed with the transaction contemplated herein, then Buyer shall
deliver written notice thereof to Seller prior to the expiration of the
Conditions Period (the "Approval Notice"); provided, if Buyer fails to timely
deliver the Approval Notice, this Agreement shall be deemed automatically
terminated and of no further force or effect except for Buyer's Surviving
Obligations, and Escrow Holder shall return the Initial Deposit to Buyer without
further instruction or written approval from Seller.

                    2.2           Additional Deposit. If Buyer delivers to
Seller the Approval Notice prior to 5:00 p.m. (Pacific Time) on the Approval
Date then (i) at the end of the Conditions Period the Initial Deposit shall
become non-refundable to Buyer, and (ii) within two (2) business days after the
Approval Date Buyer shall place on deposit into the Escrow Account, the amount
of Four Million Dollars ($4,000,000) as the additional deposit (the "Additional
Deposit"). The Escrow Holder shall cause the Additional Deposit to be placed
into an interest bearing bank account acceptable to Buyer and Seller. Any
interest earned on the Additional Deposit shall be included as part of the
Additional Deposit. The Additional Deposit shall be retained in the Escrow
Account until the Closing (defined below), and the Additional Deposit shall be
non-refundable to Buyer; provided, however, the Initial Deposit and the
Additional Deposit (including any interest earned thereon) shall be refundable
to Buyer if all of the Buyer's Closing Conditions (defined below ) are not
satisfied or otherwise waived by Buyer in accordance with the provisions of
Section 4.3 of this Agreement. If Buyer fails to deliver the Additional Deposit
into the Escrow Account strictly as and when contemplated herein, Seller shall
have the right to terminate this Agreement by delivering written notice thereof
to Buyer at any time and the Initial Deposit shall be retained by Seller as
liquidated damages under Section 5.1 of this Agreement. Thereafter neither party
shall have any further rights or obligations hereunder except for Buyer's
Surviving Obligations and Seller's Surviving Obligations. The Initial Deposit
and the Additional Deposit shall be applied to the Purchase Price at the
Closing. The Initial Deposit and the Additional Deposit are collectively
referred to herein as the "Deposits."

          3.           PURCHASE PRICE.

          The purchase price for the Property is One Hundred Twelve Million
Dollars ($112,000,000) (the "Purchase Price"), as such amount may be adjusted
for prorations in accordance with the provisions of Section 14 below. At the
Closing, the balance of the Purchase Price remaining after deduction for the
Deposits, shall be paid by Buyer to Seller in cash, in immediately available
funds via wire transfer.

          4.           CONDITIONS TO PARTIES' OBLIGATIONS.

                        4.1       Buyer's Pre-Closing Conditions. Buyer's
obligations under this Agreement shall be subject to the approval of, or written
waiver by Buyer of, the following described matters (collectively, the
"Pre-Closing Conditions") on or before the earlier of (i) the time periods
specified in each subsection below, or (ii) 5:00 p.m. (Pacific Time) on the
Approval Date:

>                         4.1.1          Title. If not already delivered prior
> to the Agreement Date, within five (5) days after the Agreement Date, Seller
> will cause to be issued and delivered to Buyer a preliminary title report for
> the Property, together with all documents evidencing exceptions to title 

2

--------------------------------------------------------------------------------

> referred to therein issued by the Title Company (collectively, the "Title
> Report"). Buyer shall have until 5:00 p.m. (Pacific Time) on the date which is
> five (5) business days prior to the Approval Date to either approve of the
> exceptions (if any) contained therein, or to notify Seller in writing,
> specifying any exceptions to which Buyer objects ("Title Objection Notice").
> Seller shall have a period of three (3) business days after Seller's receipt
> of the Title Objection Notice (a) to remove, or agree to remove prior to the
> Closing, some or all of those exceptions to which Buyer has objected in the
> Title Objection Notice, and to inform Buyer of the same, or (b) to advise
> Buyer, in writing, that Seller will not agree to remove some or all of those
> exceptions to which Buyer has objected in the Title Objection Notice; the
> foregoing election by Seller being at Seller's sole option and discretion
> ("Title Response Notice"). If Seller fails to timely deliver to Buyer the
> Title Response Notice, it shall be conclusively deemed that Seller has elected
> not to remove any of those exceptions to which Buyer has objected as specified
> in the Title Objection Notice. If Seller advises Buyer in its Title Response
> Notice that it will not remove or agree to remove some or all of those
> exceptions to which Buyer has objected in the Title Objection Notice (or
> Seller is deemed to have so advised Buyer), then Buy er shall have until 5:00
> p.m. (Pacific Time) on the Approval Date to advise Seller, in writing, whether
> Buyer elects to waive such objections and proceed with the acquisition of the
> Property or to terminate this Agreement. Failure by Seller to remove or
> failure of Seller to inform Buyer that Seller has or has not removed those
> specified exceptions which Seller has expressly agreed to remove in the Title
> Response Notice on or before the business day prior to the Closing Date shall
> be deemed to be a failure of this condition, in which event the Agreement
> shall terminate, the Deposits shall be returned to Buyer, and the parties
> shall have no further obligations hereunder except for Buyer's Surviving
> Obligations and Seller's Surviving Obligations, unless Buyer withdraws its
> objections in writing. Notwithstanding the foregoing, on or prior to Closing
> Seller shall remove or cause to be removed those certain monetary liens or
> encumbrances affecting the Property which Seller has created or expressly
> permitted to e xist other than current taxes and assessments, and Seller also
> shall extinguish all rights in and to the Property arising under the Specialty
> Agreements (as defined in Section 4.1.8 below).
> 
>                         4.1.2    Physical Inspections.  Within five (5) days
> after the Agreement Date, but only to the extent the same is actually in
> Seller's or its property manager's possession or under their immediate control
> and has not already been delivered to Buyer by Seller prior to the Agreement
> Date, without any warranty or representation as to the accuracy or
> thoroughness thereof or to the ability of Buyer to rely thereon, a true and
> complete copy of the most recent environmental site assessment report(s) with
> respect to an evaluation of Hazardous Materials (defined below) in, on or
> under the Property. After Buyer has provided to Seller a certificate of
> insurance(s) evidencing Buyer's or Buyer's agents', consultants' and/or
> contractors' (as the case may be) procurement of a commercial general
> liability insurance policy as required herein, Seller shall permit Buyer and
> its authorized agents, consultants and contractors to enter upon the Property
> during reasonable business hours (provided, Buyer shall not interfere with or
> distu rb any tenants’ operations therein or Seller's operation of the
> Property) to make and perform such environmental evaluations, and other
> inspections and investigations of the physical condition of the Property.
> Buyer shall maintain, and shall ensure that its agents, consultants and
> contractors maintain, public liability and property damage insurance insuring
> against any liability arising out of any entry, tests or investigations of the
> Property pursuant to the provisions hereof. Such insurance maintained by Buyer
> and/or its consultants, agents and contractors (as applicable) shall be in the
> amount of Two Million Dollars ($2,000,000.00) combined single limit for injury
> to or death of one or more persons in an occurrence, and for damage to
> tangible property (including 

3

--------------------------------------------------------------------------------

> loss of use) in an occurrence. The policy maintained by Buyer shall insure the
> contractual liability of Buyer covering the indemnities herein and shall (i)
> name the Seller and its manager (and their successors, assigns and affiliates)
> as additional insureds, (ii) contain a cross-liability provision, and (iii)
> contain a provision that "the insurance provided by Buyer hereunder shall be
> primary and non-contributing with any other insurance available to Seller."
> Buyer shall provide Seller with evidence of such insurance coverage prior to
> any entry, tests or investigations of the Property. The aforementioned
> insurance coverage may be obtained under a blanket policy carried by Buyer or
> its agents, consultants or contractors, as the case may be. Notwithstanding
> the foregoing, Buyer shall not be permitted to undertake any intrusive or
> destructive testing of the Property, including without limitation a "Phase II"
> environmental assessment, without in each instance first obtaining Seller's
> written consent thereto, which consent Seller may give or withhold in Seller's
> sole and absolute discretion. Prior to entering the Property (and on each and
> every occasion), Buyer shall deliver to Seller prior written notice thereof
> [or verbal notice wherein Buyer actually speaks with a representative of
> Seller (not a voicemail message) with written notice delivered immediately
> thereafter, if requested at such time], and shall afford Seller a reasonable
> opportunity to have a representative of Seller present to accompany Buyer
> while Buyer performs its evaluations, inspections, tests and other investigat
> ions of the physical condition of the Property. Prior to any entry to perform
> any necessary on-site inspections, tests or investigations, Buyer shall give
> Seller written notice thereof [or verbal notice wherein Buyer actually speaks
> with a representative of Seller (not a voicemail message) with written notice
> delivered immediately thereafter, if requested at such time], including the
> identity of the company or party(s) who will perform such inspections, tests
> or investigations and the proposed scope of the inspections, tests or
> investigations. Seller shall approve or disapprove any proposed inspections,
> tests or investigations and the party(s) performing the same within two (2)
> business days after receipt of such notice. Seller’s failure to advise Buyer
> of its disapproval of any proposed inspections, tests or investigations and
> the party(s) performing the same within such two (2) business day period shall
> be deemed Seller’s approval thereof, except to the extent said proposed
> inspections, tests o r investigations relate to "Phase II" environmental
> matters, in which event Seller’s failure to advise Buyer of its approval or
> disapproval of any proposed environmental inspections, tests or investigations
> and the party(s) performing the same within such two (2) business day period
> shall be deemed Seller’s disapproval thereof. Upon request, Buyer shall
> promptly deliver to Seller copies of any reports relating to any inspections,
> tests or investigations of the Property performed by or on behalf of Buyer.
> Prior to Buyer contacting the tenants, Buyer shall give Seller written notice
> thereof, including the identity of the company or persons who will perform any
> tenant interview or contacts. Seller or its representative(s) may be present
> at any such interview or meeting with the tenants and Buyer will reasonably
> cooperate and coordinate with Seller to effectuate same. Buyer shall have
> until 5:00 p.m. (Pacific Time) on the Approval Date to notify Seller in
> writing of its approval of all such evaluat ions, inspections and
> investigations. The term "Hazardous Materials" as used in this Agreement shall
> mean and refer to (a) any hazardous or toxic wastes, materials or substances,
> or chemicals, and other pollutants or contaminants, which are or become
> regulated by applicable local, state, regional and/or federal orders,
> ordinances, statutes, rules, regulations (as interpreted by judicial and
> administrative decisions) and laws; (b) asbestos, asbestos-containing
> materials or urea formaldehyde; (c) polychlorinated biphenyls; (d) flammables,
> explosive, corrosive or radioactive materials; (e) medical waste and
> biochemicals; and (f) gasoline, diesel, petroleum or petroleum by-products.
> 
>                       4.1.3    Plans, Permits, Reports and Related
> Information. Within five (5) days after the Agreement Date, but only to the
> extent the same is actually in Seller's or its property 

4

--------------------------------------------------------------------------------

> manager's possession or under their immediate control and has not already been
> delivered to Buyer by Seller prior to the Agreement Date, Seller will deliver
> to Buyer or otherwise make available to Buyer at Seller’s property management
> company’s offices during normal business hours for inspection by Buyer, a true
> and complete copy of (a) property tax bills for the most recent tax fiscal
> year; (b) without any warranty or representation as to the accuracy thereof or
> to the ability of Buyer to rely thereon, soils reports, ADA reports, as-built
> plans and specifications, drawings, structural or engineering studies or
> reports, construction and development files; and (c) without any warranty or
> representation as to the accuracy thereof or to the ability of Buyer to rely
> thereon, a copy of any existing survey(s) of the Property. Buyer shall have
> until 5:00 p.m. (Pacific Time) on the Approval Date to notify Seller in
> writing of its approval of such matters. In no event shall Seller be required
> to prepare or obtain any information, report, document or survey not presently
> in Seller's or its property manager's possession or under their immediate
> control. Notwithstanding the foregoing, to the extent Seller has the legal
> right to obtain a copy of information in the possession any third party
> consultant(s) previously hired by Seller to prepare such information, at
> absolutely no cost or liability to Seller, Seller will use commercially
> reasonable efforts to assist Buyer in obtaining said information from such
> third party consultant.
> 
>                       4.1.4    Leases and Expenses Statements. Within five (5)
> days after the Agreement Date, but only to the extent the same is actually in
> Seller's or its property manager's possession or under their immediate control
> and has not already been delivered to Buyer by Seller prior to the Agreement
> Date, Seller will deliver to Buyer or otherwise make available to Buyer at
> Seller's property management company's offices during normal business hours
> for inspection by Buyer, the following described documents and information:
> (i) a copy of all existing and pending leases and subleases together with any
> amendments or modifications thereof affecting any portion of the Property
> other than the Office Lease, dated October 9, 1998, as amended (the "Inktomi
> Lease"), by and between Buyer, as tenant, and Seller, as landlord with respect
> to the leased premises described therein (the "Inktomi Premises")
> (collectively, the "Leases"), and any correspondence with the tenants (other
> than Buyer) of the Property; (ii) a current rent roll for the Property, in the
> format customarily used by Seller, with the information contained therein made
> as of the date specified therein; and (iii) a copy of a summary of expenses
> for the Property for the most recent full calendar year prior to the Closing
> and to the extent available, the current year. Seller's obligations under the
> preceding sentence shall not include the delivery of any documents or other
> materials related to the Inktomi Lease. Buyer shall have until 5:00 p.m.
> (Pacific Time) on the Approval Date to notify Seller in writing, of its
> approval of the Leases and the other information to be provided under this
> Section 4.1.4; provided, however, except as otherwise set forth in Section 33
> with respect to the Legacy Lease Amendment, Seller shall not be required to
> modify, terminate or otherwise supplement any of the Leases. Seller shall
> assign to Buyer at the Closing its rights and interests in and to the Leases,
> other than to the Inktomi Lease, and all security deposits (if any) then being
> held by Seller, pursuant to th e Assignment and Assumption of Leases in
> substantially the form attached hereto as Exhibit B, and made a part hereof.
> 
>                       4.1.5    Contracts. Within five (5) days after the
> Agreement Date, but only to the extent the same is actually in Seller's or its
> property manager's possession or under their immediate control, Seller will
> deliver to Buyer a copy of all service agreements, commission agreements,
> maintenance agreements, easement agreements, improvement agreements, license
> agreements, and other agreements related to or affecting the Property and not
> included as part of the title documents delivered pursuant to Section 4.1.1
> hereof (collectively, the "Contracts"). Buyer shall have until 5:00 p.m.
> (Pacific Time) on the date which is five (5) business days prior

 5

--------------------------------------------------------------------------------

> to the Approval Date to either approve of any such Contracts, or to notify
> Seller in writing, specifying any Contracts which Buyer desires be terminated
> on or before the Closing, and which, by their express terms, may be terminated
> on or before the Closing (the "Disapproved Contracts"); provided, however, in
> no event shall Seller be required to terminate any Contracts which by their
> terms are not terminable prior to the Closing unless Buyer agrees, in writing,
> to pay the prorated charges or costs thereunder as of the Closing Date. Seller
> shall have until one (1) business day prior to the expiration of the
> Conditions Period to notify Buyer, in writing, of its agreement to lawfully
> terminate such Disapproved Contracts prior to the Closing, with such
> Disapproved Contracts being terminated effective on or before the Closing.
> Those Contracts not expressly disapproved by Buyer and those Disapproved
> Contracts which Seller has advised Buyer it will not terminate at or prior to
> the Closing (collectively, the "Approved Contracts") shall be assigned by
> Seller to Buyer at the Closing. Seller shall assign its rights and interests
> under the Approved Contracts to Buyer at the Closing pursuant to the
> Assignment and Assumption of Contracts, Warranties and Permits in
> substantially the form attached hereto as Exhibit C, and made a part hereof.
> Failure by Seller to agree to so terminate some or all of the Disapproved
> Contracts within the specified period shall be deemed to be a failure of this
> condition, unless Buyer withdraws its disapproval or rejection, in writing,
> prior to the 5:00 p.m. (Pacific Time) on the Approval Date.
> 
>                       4.1.6    Economic Feasibility. Buyer's determination, in
> its sole and absolute discretion, of the economic feasibility of the Property
> for Buyer's intended ownership.
> 
>                       4.1.7    Natural Hazard Disclosure Statement. By the
> date which is seven (7) business days after the Agreement Date, Seller shall
> have executed and delivered to Buyer, a Natural Hazard Disclosure Statement,
> as and to the extent prescribed by California law, in substantially the form
> of Exhibit G attached hereto and made a part hereof (the "NHDS"). On or prior
> to the Approval Date, Buyer shall execute and deliver to Seller one (1)
> counterpart original of the NHDS which signature shall, among other things,
> serve to acknowledge Buyer's receipt from Seller of such NHDS and Buyer's
> understanding and acceptance thereof.
> 
>                       4.1.8    Specialty Agreements. Within five (5) days
> after the Agreement Date, but only to the extent the same has not already been
> delivered to Buyer by Seller prior to the Agreement Date, Seller will deliver
> to Buyer a true and complete copy of that certain Option Agreement made by
> Seller and Specialty Restaurants Corporation, a California Corporation
> ("Specialty"), dated March 1, 2000, the Purchase and Sale Agreement by and
> between Seller's predecessor in interest and Specialty, dated November 27,
> 1996 as amended by that certain First Amendment to Purchase and Sale
> Agreement, dated January 22, 1997, the Second Amendment to Purchase and Sale
> Agreement, dated as of February 12, 1997, the Third Amendment to Purchase and
> Sale Agreement dated as of March 3, 1997, the Fourth Amendment to Purchase and
> Sale Agreement dated as of April 10, 1997, and the Fifth Amendment to Purchase
> and Sale Agreement dated as of April 28, 1997, the Assignment of Contract
> Rights from Lincoln Property Company N.C., Inc. in favor of Seller, and that
> certain letter agreement between Seller and Bank of America N.T.& S.A, dated
> April 29, 1997 (collectively, the "Specialty Agreements"). Buyer shall have
> until 5:00 p.m. (Pacific Time) on the Approval Date to notify Seller, in
> writing, of its approval of such Specialty Agreements. Notwithstanding
> anything to the contrary contained herein, in no event shall Seller be
> required to modify, supplement or otherwise amend any of the Specialty
> Agreements.

6

--------------------------------------------------------------------------------

            For purposes of this Agreement, (i) the term or phrase "under the
(their) immediate control" shall not impose upon Seller the obligation to obtain
from a third party (including without limitation, any governmental agency) such
information or documents to the extent not already in Seller's or its property
manager's possession and (ii) documents or materials that are "in Seller's
possession" or "in Seller's property manager's possession" include only those
documents or materials that are actually in the possession of Seller or Seller's
property manager.

                        4.2   Closing Conditions.

>                       4.2.1    Buyer's Closing Conditions. Following the
> Approval Date, Buyer's obligation to consummate the purchase of the Property
> shall be subject to the approval or waiver by Buyer of the following
> conditions (collectively, the "Buyer's Closing Conditions"):
> 
> >                         4.2.1.1   Seller's Delivery of Estoppel
> > Certificates. Seller will obtain and deliver to Buyer by no later than five
> > (5) business days prior to the Closing, (the "Estoppel Delivery Date"),
> > estoppel certificates from two (2) of the tenants of the Property, Legacy
> > Partners L.P. ("Legacy") and The Perkin-Elmer Corporation ("PE"). Said
> > estoppel certificates shall be in the form prescribed in each of said
> > tenant's leases (collectively, the "Estoppel Certificates"). Buyer shall be
> > deemed to have approved each of the Estoppel Certificates so long as there
> > are no defaults specified therein and no material deviations between the
> > information specified in said Estoppel Certificates and the leases to which
> > such Estoppel Certificates relate. If Seller is unable to provide Buyer with
> > an Estoppel Certificate from PE, Seller may elect to extend the Estoppel
> > Delivery Date and the Closing Date for a period of up to an additional
> > thirty (30) days in order to obtain said missing Estoppel Certificate.
> > Seller shall notify Buyer, in writing, of its election by the Estoppel
> > Delivery Date and shall specify therein the extended estoppel delivery date
> > (the "Extended Estoppel Delivery Date") and the extended Closing Date. If
> > Seller is unable to provide Buyer with an Estoppel Certificate from PE by
> > the Estoppel Delivery Date or the Extended Estoppel Delivery Date, as
> > applicable, Buyer may either elect to (a) terminate this Agreement in which
> > case the Deposits (to the extent then made) shall be returned to Buyer, or
> > (b) consummate the transaction in accordance with the provisions hereof
> > without Seller being required to obtain the missing Estoppel Certificates.
> > Buyer shall notify Seller of its disapproval or approval of the Estoppel
> > Certificates and, if applicable, of its election under clauses (a) or (b)
> > hereof, in writing, by the earlier of the date which is two (2) business
> > days after Seller's delivery to Buyer of the required Estoppel Certificates
> > or the Estoppel Delivery Date or the Extended Estoppel Delivery Date, as the
> > case may be.
> > 
> >                         4.2.1.2    Seller's Delivery of Closing Documents.
> > Seller shall have delivered to Escrow Holder or Buyer, as appropriate, all
> > of the documents referred to in Section 6.4.1 below.
> > 
> >                         4.2.1.3   Delivery of Title Policy. At the Closing,
> > if Buyer has timely delivered to the Title Company an ALTA Survey in
> > insurable form reasonably acceptable to the Title Company, the Title Company
> > shall be irrevocably committed to issue to Buyer the ALTA Policy (defined
> > below). Alternatively, if Buyer has not timely delivered to the Title
> > Company an ALTA Survey in insurable form reasonably acceptable to the Title
> > Company, the Title Company shall be irrevocably committed to issue to Buyer
> > the 

7

--------------------------------------------------------------------------------

> > CLTA Title Policy (defined below). The ALTA Policy or the CLTA Title Policy,
> > as the case may be, shall be subject only to (i) a lien for real property
> > taxes and assessments not then delinquent; (ii) matters of title respecting
> > the Real Property approved or deemed approved by Buyer pursuant to the
> > provisions of this Agreement; and (iii) matters affecting the condition of
> > title to the Real Property created or permitted by, or with the written
> > consent of, Buyer or its agents, representatives, consultants or contractors
> > (collectively, the "Permitted Exceptions").
> > 
> >                         4.2.1.4    Representations. Except as Seller
> > otherwise discloses to Buyer, in writing, prior to the Approval Date,
> > Seller's representations contained in Section 26 of this Agreement shall
> > have been true and correct in all material respects when made and shall,
> > subject to the provisions of the last paragraph of Section 26 below, be true
> > and correct in all material respects as of the Closing Date.
> > 
> >                         4.2.1.5    Termination of Disapproved Instruments.
> > Seller lawfully terminating, or causing the lawful termination of, the
> > Disapproved Contracts which Seller has agreed to terminate in accordance
> > with the provisions of Section 4.1.5 hereof, all of which having an
> > effective date of termination being on or before the Closing. Additionally,
> > effective as of the Closing Date, Seller shall terminate any property
> > management agreement made with its property management company with respect
> > to the Property.
> > 
> >                         4.2.1.6    No Material Default. Seller shall not be
> > in material default of its obligations hereunder.
> 
>                         4.2.2    Seller's Closing Conditions. Seller's
> obligation to consummate the sale of the Property is conditioned upon the
> approval or Seller's written waiver on or prior to the Closing Date of the
> following conditions (collectively, the "Seller's Closing Conditions"):
> 
> >                         4.2.2.1    Delivery of Funds. Not later than one (1)
> > business day prior to Closing, Buyer shall deliver into the Escrow Account
> > (for payment to Seller), in immediately available funds, cash in an amount
> > of the balance of the Purchase Price remaining after deduction for the
> > Deposits plus the costs, expenses and prorations required to be paid by
> > Buyer hereunder.
> > 
> >                         4.2.2.2    No Material Default. Buyer shall not be
> > in material default of its obligations hereunder.
> > 
> >                         4.2.2.3    Buyer's Delivery of Closing Documents.
> > Each of the documents required to be delivered by Buyer pursuant to Section
> > 6.4.2 shall have been timely delivered as provided therein.
> > 
> >                         4.2.2.4    Representations. All of Buyer's
> > representations and warranties contained herein shall be true and correct in
> > all material respects when made and shall be true and correct in all
> > material respects as of the Closing Date.
> > 
> >                         4.2.2.5    Seller's receipt of a release reasonably
> > satisfactory to Seller, by Specialty and Bank of America of all right, title
> > and interest in and to the Property held 

8

--------------------------------------------------------------------------------

> > by Specialty and Bank of America, pursuant to the terms and provisions of
> > the Specialty Agreements.

                        4.3    Failure of Conditions. If Buyer approves or
otherwise waives, in writing, all of the Pre-Closing Conditions within the
applicable time periods specified in Section 4.1 above, by timely delivering to
Seller an Approval Notice, the parties shall proceed with this transaction and
the Closing. If Buyer fails to timely deliver to Seller all required Approval
Notices within the applicable time periods specified in Section 4.1 above, then
this Agreement shall be deemed automatically terminated without either party
having any further rights or obligations hereunder except for Buyer's Surviving
Obligations and Seller's Surviving Obligations. If Buyer elects to terminate
this Agreement or this Agreement is deemed terminated, the Initial Deposit shall
be returned to Buyer and neither Buyer nor Seller shall have any further
liability or obligation to each other, except for Buyer's Surviving Obligations
and Seller's Surviving Obligations. Notwithstanding anything to the contrary
contained herein, if this Agreement terminates for failure of a Pre-Closing
Condition or for any other reason, within ten (10) days after such termination
Buyer shall deliver to Seller a copy of all materials, tests, audits, surveys,
reports, studies and the results of any and all investigations and inspections
conducted by Buyer (excluding any proprietary materials) (collectively, the
"Buyer's Documents") and Buyer shall also return to Seller any and all
documents, leases, agreements, reports and other materials given to Buyer by or
on behalf of Seller (collectively, the “Seller's Documents”) (the Buyer's
Documents and the Seller's Documents are collectively referred to herein as the
"Due Diligence Materials"). The foregoing covenants of Buyer shall survive any
such termination of this Agreement. If Buyer delivers to Seller the Approval
Notice prior to 5:00 p.m. (Pacific Time) on the Approval Date, (i) the Initial
Deposit shall become non-refundable to Buyer, and (ii) within one (1) business
day after the Approval Date, Buyer shall deposit into the Escrow Account, the
Additional Deposit which shall also become non-refundable to Buyer subject to
the satisfaction or waiver of the Buyer's Closing Conditions. The funding by
Buyer of the Additional Deposit shall conclusively constitute Buyer's approval
of each and every aspe c t of the Property as well as of the Pre-Closing
Conditions. If the Pre-Closing Conditions are satisfied or waived by Buyer but
any or all of the Buyer's Closing Conditions are not satisfied or waived by
Buyer on or before the date established for the Closing, then Buyer shall notify
Seller in writing of those Buyer's Closing Conditions which have not been
satisfied or otherwise waived by Buyer (the "Buyer's Closing Conditions Failure
Notice"). Seller shall have three (3) business days after Buyer has delivered to
Seller the Buyer's Closing Conditions Failure Notice (and the Closing shall be
extended, if necessary to give Seller such three (3) business day period) to
notify Buyer in writing of Seller's election either to (a) take such actions as
may be necessary to cure such matters to Buyer's reasonable satisfaction prior
to the date of Closing (as same may be extended), or (b) advise Buyer that
Seller will not cure such matters (the "Seller's Conditions Notice"). If Seller
elects not to cure such matters , then within two (2) business days after
Buyer's receipt of the Seller's Conditions Notice (and the Closing shall be
extended, if necessary to give Buyer such two (2) business day period), Buyer,
at its sole option, may elect to do any of the following: (1) Buyer may elect to
terminate this Agreement by delivering written notice thereof to Seller, in
which event Seller shall promptly cause the return to Buyer of the Deposits, and
the parties shall have no further obligations hereunder except for Buyer's
Surviving Obligations and Seller's Surviving Obligations; (2) if the Buyer's
Closing Condition in question is any of those conditions specified in Sections
4.2.1.1, 4.2.1.3 or 4.2.1.4 and Seller is not in any material manner responsible
for the deviation or failure of such Buyer's Closing Condition, then Buyer may
elect to terminate this Agreement by delivering written notice thereof to
Seller, in which event Seller shall promptly cause the return to Buyer of the
Deposits, and the parties shall have no furth er obligations hereunder except
for Buyer's Surviving Obligations and Seller's Surviving Obligations; (3) if the
Buyer's Closing Condition in question is any of those conditions specified in
Sections 4.2.1.2 or 4.2.1.5, or if the Buyer's Closing Condition in question is
any of those conditions 

9

--------------------------------------------------------------------------------

specified in Sections 4.2.1.1, 4.2.1.3 or 4.2.1.4 and Seller is actually
responsible for the deviation or failure of such Closing Condition, then Buyer
may pursue the remedies available to it pursuant to Section 5.2 below; or (4)
Buyer may elect to waive the Buyer's Closing Condition(s) in question and
proceed with the purchase of the Property. If Buyer elects to terminate the
Agreement, neither party shall have any further liability or obligation
hereunder except for Buyer's Surviving Obligations and Seller's Surviving
Obligations. If Seller elects to cure such matters as set forth in the Buyer's
Closing Conditions Failure Notice, Seller shall promptly take any and all
actions as may be necessary to cure same and the date of the Closing may be
extended for a period of time reasonably acceptable to both Seller and Buyer to
enable Seller to accomplish same. Failure by Buyer to notify Seller of any
failure of a Buyer's Closing Condition within the specified time periods set
fort h herein, shall be deemed an approval by Buyer of each such matter, in
which event all such Closing Conditions and contingencies shall be conclusively
deemed to be satisfied and approved. If any of the Seller's Closing Conditions
are not satisfied or otherwise waived by Seller prior to the Closing Date,
Seller may elect, in its sole and absolute discretion, to terminate this
Agreement.

                        4.4    Investigations Indemnity. Buyer shall keep the
Property free from all liens and shall indemnify, defend (with counsel
reasonably satisfactory to Seller), protect, and hold Seller and each of the
parties comprising Seller and each of their members, partners, officers,
trustees, employees, representatives, agents, lenders, related and affiliated
entities, successors and assigns harmless from and against any and all claims,
demands, liabilities, judgments, penalties, losses, costs, damages, and expenses
(including, without limitation, attorneys' and experts' fees and costs) relating
to or arising in any manner whatsoever from any studies, evaluations,
inspections, investigations or tests made by Buyer or Buyer's agents or
representatives relating to or in connection with the Property or entries by
Buyer or its agents or representatives in, on or about the Property; provided,
Buyer shall not be liable to Seller under the foregoing indemnity solely as a
result of the discovery by Buyer of a pre-existing condition in or on the
Property. Notwithstanding any provision to the contrary in this Agreement, the
indemnity obligations of Buyer under this Agreement shall survive any
termination of this Agreement or the delivery of the Grant Deed and the transfer
of title. In addi tion to the foregoing indemnity, if there is any damage to the
Property caused by Buyer's and/or its agents' or representatives' entry in or on
the Property, Buyer shall immediately restore the Property substantially to the
same condition existing prior to Buyer's and its agents' or representatives'
entry in, on or about the Property.

                5.     REMEDIES/LIQUIDATED DAMAGES.

                        5.1    BUYER'S DEFAULT.  IF BUYER FAILS TO COMPLETE THE
PURCHASE OF THE PROPERTY AS PROVIDED IN THIS AGREEMENT BY REASON OF ANY DEFAULT
OF BUYER (AND NOT DUE TO A FAILURE OF A CONDITION PRECEDENT), SELLER SHALL BE
RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. BUYER AND SELLER
HEREBY ACKNOWLEDGE AND AGREE THAT IT WOULD BE IMPRACTICAL AND/OR EXTREMELY
DIFFICULT TO FIX OR ESTABLISH THE ACTUAL DAMAGE SUSTAINED BY SELLER AS A RESULT
OF SUCH DEFAULT BY BUYER, AND AGREE THAT THE DEPOSITS AND THE DELIVERY TO SELLER
BY BUYER OF THE DUE DILIGENCE MATERIALS IS A REASONABLE APPROXIMATION THEREOF. A
CCORDINGLY, IN THE EVENT THAT BUYER BREACHES THIS AGREEMENT BY DEFAULTING IN THE
COMPLETION OF THE PURCHASE, THE DEPOSITS AND THE DELIVERY TO SELLER BY BUYER OF
THE DUE DILIGENCE MATERIALS SHALL CONSTITUTE AND BE DEEMED TO BE THE AGREED AND
LIQUIDATED DAMAGES OF SELLER, AND SHALL BE PAID BY BUYER TO SELLER AND THE TITLE
COMPANY AS SELLER'S SOLE AND EXCLUSIVE REMEDY. SELLER AGREES TO WAIVE ALL OTHER
REMEDIES AGAINST BUYER WHICH SELLER MIGHT OTHERWISE HAVE AT LAW OR IN EQUITY BY
REASON OF SUCH DEFAULT BY BUYER; PROVIDED, HOWEVER, THE FOREGOING 

10

--------------------------------------------------------------------------------

SHALL NOT LIMIT (I) BUYER'S OBLIGATIONS TO PAY TO SELLER ALL ATTORNEYS' FEES AND
COSTS OF SELLER TO ENFORCE THE PROVISIONS OF THIS SECTION 5.1 AND/OR BUYER'S
INDEMNITY OBLIGATIONS UNDER SECTIONS 4.4 AND 16 HEREOF, (II) BUYER'S INDEMNITY
OBLIGATIONS UNDER SECTIONS 4.4 AND 16 HEREOF, OR (III) THE ABILITY AND RIGHT OF
SELLER TO ENFORCE SUCH INDEMNITIES. EACH OF THE PAYMENT OF THE DEPOSITS, THE
PAYMENT BY BUYER OF ALL ESCROW CANCELLATION CHARGES AND FEES, AND THE DELIVERY
TO SELLER BY BUYER OF THE DUE DILIGENCE MATERIALS AS LIQUIDATED DAMAGES IS NOT
INTENDED TO BE A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND
1677.

SELLER'S INITIALS:   BUYER'S INITIALS:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                        5.2    SELLER'S DEFAULT.  IF SELLER FAILS TO COMPLETE
THE SALE OF THE PROPERTY AS PROVIDED IN THIS AGREEMENT BY REASON OF ANY DEFAULT
OF SELLER (AND NOT DUE TO A FAILURE OF A CONDITION PRECEDENT), BUYER SHALL BE
RELEASED FROM ITS OBLIGATION TO PURCHASE THE PROPERTY FROM SELLER, AND BUYER MAY
EITHER (I) PROCEED AGAINST SELLER BY BRINGING AN ACTION FOR SPECIFIC PERFORMANCE
UNDER THIS AGREEMENT WITHOUT ANY RIGHT TO SEEK DAMAGES OF ANY KIND OR NATURE, OR
(II) TERMINATE THIS AGREEMENT IN WHICH EVENT SELLER SHALL REIMBURSE BUYER FOR
ITS ACTUAL, VERIFIABLE THIRD-PARTY OUT-OF-POCKET COSTS ACTUALLY INCURRED IN
CONNECTION WITH THIS TRANSACTION UP TO A MAXIMUM OF ONE HUNDRED THOUSAND DOLLARS
($100,000), THE DEPOSITS SHALL BE RETURNED TO BUYER AND BUYER SHALL PROMPTLY
RETURN TO SELLER THE SELLER’ S DOCUMENTS. BUYER AND SELLER HEREBY ACKNOWLEDGE
AND AGREE THAT IT WOULD BE IMPRACTICAL AND/OR EXTREMELY DIFFICULT TO FIX OR
ESTABLISH THE ACTUAL DAMAGE SUSTAINED BY BUYER AS A RESULT OF SUCH MATERIAL
DEFAULT BY SELLER, AND AGREE THAT THE REMEDY SET FORTH IN CLAUSE (II) ABOVE IS A
REASONABLE APPROXIMATION THEREOF. ACCORDINGLY, IN THE EVENT THAT SELLER BREACHES
THIS AGREEMENT BY MATERIALLY DEFAULTING IN THE COMPLETION OF THE SALE, AND BUYER
ELECTS NOT TO EXERCISE THE REMEDY SET FORTH IN CLAUSE (I) ABOVE BUT INSTEAD
ELECTS THE REMEDY SET FORTH IN CLAUSE (II) ABOVE, SUCH SUMS SHALL CONSTITUTE AND
BE DEEMED TO BE THE AGREED AND LIQUIDATED DAMAGES OF BUYER WHICH IS NOT INTENDED
TO BE A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO BUYER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. THE
FOREGOING SHALL NOT LIMIT SELLER' S OBLIGATION TO PAY TO BUYER ALL ATTORNEYS'
FEES AND COSTS OF BUYER TO ENFORCE THE PROVISIONS OF THIS SECTION5.2.  BUYER
AGREES TO, AND DOES HEREBY, WAIVE ALL OTHER REMEDIES AGAINST SELLER WHICH BUYER
MIGHT OTHERWISE HAVE AT LAW OR IN EQUITY BY REASON OF SUCH DEFAULT BY SELLER.

SELLER'S INITIALS:   BUYER'S INITIALS:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


        6.    CLOSING AND ESCROW.

                         6.1    Escrow Instructions. Upon execution of this
Agreement, the parties hereto shall deposit a copy of an executed counterpart of
this Agreement with Escrow Holder and this instrument shall serve as the
instructions to Escrow Holder for consummation of the purchase and sale
contemplated hereby. Seller and Buyer agree to execute such additional and
supplementary escrow instructions as may be appropriate to enable the Escrow
Holder to comply with the terms of this Agreement; provided, however, that in
the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall control.

11

--------------------------------------------------------------------------------

                        6.2    Date of Closing. Unless otherwise agreed to in
writing by the parties and subject to the provisions of Section 4.2.1.1 hereof,
escrow shall close on or before 8:00 a.m. (Pacific Time) on July 21, 2000 (the
"Initial Closing Date"), with time being of the essence. Buyer may extend the
Initial Closing Date until August 8, 2000 (the “First Extended Closing Date”) by
delivering to Seller written notice of such election by no later than 5:00 p.m.
(Pacific Time) on July 14, 2000 (the “First Extension Notice Date”) and
depositing into the Escrow Account on or before the First Extension Notice Date
the sum of One Million Dollars ($1,000,000) which, together with interest
thereon, shall be applicable to the Purchase Price and shall become part of the
Deposits for all purposes hereunder. Buyer may extend the First Extended Closing
Date until August 22, 2000 (the “Second Extended Closing Date”) by delivering to
Seller writ ten notice of such election by no later than 5:00 p.m. (Pacific
Time) on July 31, 2000 (the “Second Extension Notice Date”) and depositing into
the Escrow Account on or before the Second Extension Notice Date the sum of One
Million Dollars ($1,000,000) which, together with interest thereon, shall be
applicable to the Purchase Price and shall become part of the Deposits for all
purposes hereunder. The Initial Closing Date, the First Extended Closing Date
and the Second Extended Closing Date, as applicable, may not be further extended
without the prior written approval of both Seller and Buyer, except as otherwise
expressly provided in this Agreement and, in particular, in Section 4.2.1.1
hereof. In the event the Closing does not occur on or before the Initial Closing
Date, the First Extended Closing Date or the Second Extended Closing Date, as
the case may be (as same may be extended pursuant to Section 4.2.1.1 hereof),
the Escrow Holder shall, unless it is notified by both parties to the contrar y
within three (3) days prior to the actual date on which the Closing occurs,
return to the depositor thereof items which may have been deposited hereunder.
Any such return shall not, however, relieve either party hereto of any liability
it may have for its wrongful failure to close. For purposes of this Agreement,
all references to the term “Closing Date” shall mean and refer to the actual
date on which the Closing occurs.

                        6.3    Conveyance. At Closing, Seller shall convey to
Buyer fee simple title to the Property (excluding the Personal Property), by
means of a grant deed in substantially the form of Exhibit D attached hereto and
made a part hereof ("Grant Deed"), subject to all applicable laws, rules,
regulations, codes, ordinances and orders, and the Permitted Exceptions. The
Closing shall mean the date that the Grant Deed is recorded in the official
records of San Mateo County, possession of the Property is delivered to Buyer,
and Buyer fulfills all of its obligations hereunder. If Seller cannot so deliver
title to the Property to Buyer, Buyer may, at its option, take title to the
Property in such condition as Seller can then convey, without abatement of the
Purchase Price or, at Buyer's option, Buyer may exercise its remedies in
accordance with the provisions of Section 5.2 above.

                        6.4    Closing Documents.

>                         6.4.1    Seller's Closing Documents.  At Closing, in
> addition to the Grant Deed, Seller shall deliver to Buyer, or Escrow Holder
> for delivery to Buyer, all of the following documents: (i) originals or true
> and complete copies of the Approved Contracts, if any; (ii) two (2)
> counterparts of the Assignment and Assumption of Leases in substantially the
> form attached hereto as Exhibit B, duly executed by Seller; (iii) two (2)
> counterparts of the Assignment and Assumption of Contracts, Warranties and
> Permits in substantially the form attached hereto as Exhibit C, duly executed
> by Seller; (iv) two (2) counterparts of a bill of sale (the "Bill of Sale")
> for the Personal Property, if any, in substantially the form attached hereto
> as Exhibit E and made a part hereof, duly executed by Seller; (v) a
> certificate of non-foreign status in accordance with the requirements of
> Internal Revenue Code Section 1445, as amended ("FIRPTA Certificate") 

12

--------------------------------------------------------------------------------

> and a California Form 590-RE with respect to the Property, duly executed by
> Seller; (vi) notices to the tenants (other than Buyer) with respect to the
> Leases, in substantially the form attached hereto as Exhibit F and made a part
> hereof, duly executed by Seller or Seller’s property manager; (vii) subject to
> the provisions of Section 34 hereof, two (2) counterparts of the Assignment of
> Inktomi Lease (defined below), duly executed by Seller, as landlord; (viii)
> subject to the provisions of Section 33 hereof, a fully executed original of
> the Legacy Lease Amendment (defined below); and (ix) such other documents and
> instruments as may be reasonably required by Title Company to consummate the
> transactions contemplated herein. Seller's timely making and delivery of the
> aforesaid documents and information shall be a condition precedent to Buyer's
> obligations under this Agreement. Time is of the essence with respect hereto.
> 
>                         6.4.2    Buyer's Closing Payments and Documents.  At
> Closing, in addition to Buyer's payment to Seller of the Purchase Price, Buyer
> shall deliver to Seller or Escrow Holder for delivery to Seller, as
> applicable, the following: (i) two (2) counterparts of the Assignment and
> Assumption of Leases in substantially the form attached hereto as Exhibit B,
> duly executed by Buyer; (ii) two (2) counterparts of the Assignment and
> Assumption of Contracts, Warranties and Permits in substantially the form
> attached hereto as Exhibit C, duly executed by Buyer; (iii) two (2)
> counterparts of the Bill of Sale in substantially the form attached hereto as
> Exhibit E; (iv) subject to the provisions of Section 34 hereof, two (2)
> counterparts of the Assignment of Inktomi Lease (defined below), duly executed
> by Buyer's permitted assignee, as tenant; and (v) such other documents and
> instruments as may be reasonably required by Title Company to consummate the
> transactions contemplated herein. Buyer's timely making and delivery of the
> aforesaid funds, documents and information shall be a condition precedent to
> Seller's obligations under this Agreement. Time is of the essence with respect
> hereto.

           7.     INTERIM OPERATION OF THE PROPERTY.

                        7.1    Except as otherwise contemplated or permitted by
this Agreement or approved by Buyer in writing, from the Agreement Date to the
Closing Date, Seller agrees that it will operate, maintain, repair and lease the
Property in the ordinary course and consistent with such Seller's past practices
and will not dispose of or encumber its Property, except for dispositions of
personal property in the ordinary course of business or as otherwise permitted
hereunder. Without limiting the foregoing, Seller shall, in the ordinary course,
enforce the terms of the Leases in all material respects and perform in all
material respects all of landlord's obligations under the Leases (other than
Leases that are or that are in process of being terminated due to the tenant's
default thereunder). Except for the Legacy Lease Amendment (as defined in
Section 33 below), Seller will promptly notify Buyer of proposals to enter into
new leases, modifications of leases or any early te rmination of a lease and
provide Buyer with a summary of the terms of each such proposal.

                        7.2    At least three (3) business days prior to
becoming legally bound with respect to any new lease, agreement or modification
of any existing Lease or modification or termination of any other lease or
agreement (other than the Legacy Lease Amendment), Seller shall consult with and
seek the consent of Buyer, and shall provide reasonable detail to Buyer
including, at Buyer's request, copies of the relevant documentation, with
respect thereto. Any consent to be given by Buyer pursuant to this Section 7.2
shall not be unreasonably withheld, conditioned or delayed and shall be deemed
granted if Buyer does not respond in writing to Seller's request for said
consent within three (3) business days thereafter. If prior to the expiration of
the Conditions Period Buyer elects to withhold or condition its consent to any
of such aforesaid proposed leases, agreements, modifications or terminations,
then Seller may elect to

13

--------------------------------------------------------------------------------

 terminate this Agreement by delivering written notice thereof to Buyer within
three (3) business days after Seller's receipt of Buyer's election notice. In
the event of such termination, neither party shall have any further rights or
obligations hereunder except for Buyer's Surviving Obligations and Seller's
Surviving Obligations.                         

                        7.3    Except for leases and other agreements entered
into in accordance with the provisions of this Section 7, Seller shall not enter
into any agreement to create a lien or encumbrance on the Property which will
survive the Closing without Buyer's prior written consent; provided, such
consent shall not be unreasonably withheld, conditioned or delayed with respect
to any utility or similar easement necessary for the operation of the Property.
Buyer's consent shall be deemed granted if Buyer does not respond in writing to
Seller's request for said consent within three (3) business days thereafter.

 

14

--------------------------------------------------------------------------------

          8.    INTENTIONALLY OMITTED.

          9.    SELLER'S MAINTENANCE OF THE PROPERTY.

        Between the Agreement Date and the Closing Date, Seller shall (i)
maintain the Property in substantially the same manner as prior hereto in
accordance with Seller's normal course of business, subject to reasonable wear
and tear and further subject to the occurrence of any damage or destruction to
the Property by casualty or other causes or events beyond the control of such
Seller; provided, however, that such Seller's maintenance obligations under this
Section 9 shall not include any obligation to make capital expenditures or any
other expenditures not incurred in Seller's normal course of business; and (ii)
continue to maintain its existing insurance coverage. Notwithstanding the
foregoing, in the event Seller makes emergency capital expenditures after the
Agreement Date to the Property, Seller shall deliver to Buyer promptly following
the occurrence of an event that would require Seller to make such emergency
capital expenditure, a wr itten notice describing in reasonable detail the
nature and cost of such emergency capital expenditure, and Buyer shall be
obligated to reimburse Seller for such emergency capital expenditures to the
extent tenants are required to pay such costs under the terms of the Leases, and
the Purchase Price payable at the Closing shall be increased by an amount equal
to the amount spent by Seller in respect of such emergency capital expenditure.
For purposes of this Agreement, "emergency capital expenditures" shall mean any
emergency capital expenditures performed by Seller that are reasonably necessary
to prevent an immediate threat to the health or safety of any person or to
prevent or remedy an imminent breach by Seller under a Lease. Subject to the
provisions of Section 7 hereof, prior to the Closing Date, Seller shall have the
right, but not the obligation (except to the extent that Seller's failure to act
shall constitute a waiver of such rights or remedies), to enforce the rights and
remedies of the landlord under any Lease, by summary proceedings or otherwise,
and to apply all or any portion of any security deposits then held by Seller
toward any loss or damage incurred by Seller by reason of any defaults by any
tenant, provided, that with respect to any application by Seller of tenant
security deposits held by Seller, the Seller will deliver, in connection with
any such application, written notice to the affected tenant(s) indicating that
their security deposits have been or are being so applied. Seller shall provide
Buyer with written notice of any action taken by Seller pursuant to the
foregoing provisions.

        10.    CASUALTY AND CONDEMNATION.

         In the event there is any damage to the Real Property or destruction of
any improvement thereon or condemnation of any portion of the Property after the
Agreement Date, Buyer shall be required to purchase the Property with a credit
against the Purchase Price otherwise payable hereunder equal to the amount of
any insurance proceeds or condemnation awards actually collected by Seller prior
to the Closing as a result of any such damage or destruction or condemnation,
plus the amount of any insurance deductible or any uninsured amount or
retention, less (a) any sums expended by Seller prior to the Closing for the
restoration or repair of the Property (and the amount of which sums expended for
restoration or repair shall, subsequent to the Approval Date, be subject to
Buyer's approval, not to be unreasonably withheld, delayed, or conditioned)
and/or (b) any reasonable sums expended by Seller prior to the Closing in
collecting such insuranc e proceeds or condemnation awards. Seller agrees that
it will maintain its present casualty insurance policy with respect to the
Property in full force and effect until the Closing. If the insurance proceeds
or condemnation awards have not been collected as of the Closing, then such
proceeds or awards shall be assigned to Buyer, except to the extent needed to
reimburse Seller for sums it expended prior to the Closing for the restoration
or repair of the Property or in collecting such insurance proceeds or
condemnation awards.

15

--------------------------------------------------------------------------------

        Notwithstanding the foregoing, if the Property is damaged or destroyed
by a casualty or is condemned, to the extent that the cost of repair or
restoration to substantially the same condition existing prior to such casualty
(or, in the case of a condemnation, the value of the Property or portion thereof
so condemned) would exceed an amount equal to five percent (5%) of the Purchase
Price, then Seller shall give Buyer prompt notice thereof and the Buyer may, at
its option to be exercised by delivery of written notice to Seller within five
(5) business days of Seller's notice to the Buyer of the occurrence of such
casualty or condemnation, elect not to purchase the Property under this
Agreement. If Buyer so duly elects not to purchase the Property, this Agreement
shall terminate, the Deposits (to the extent then made) shall be returned to
Buyer and neither party shall have any further rights or obligations under this
Agreement other than Buyer 's Surviving Obligations and Seller's Surviving
Obligations. Any dispute as to the costs of such repair or restoration or value
of a condemned portion of the Property shall be referred to a licensed architect
jointly selected by Buyer and Seller for resolution, and the determination of
such architect, which shall be made within a period of twenty (20) days after
such submittal by the parties, shall be final, conclusive and binding on the
parties. If the parties fail to agree upon the identity of such architect within
five (5) business days after either party has notified the other of its choice
of architect, then either party may at any time thereafter apply to a court of
competent jurisdiction to appoint immediately such architect. The fees and
expenses of such architect shall be paid equally by Buyer and Seller, and the
parties shall cooperate with such architect by providing such information as
such architect may reasonably require to resolve the dispute. If Buyer does not
elect, in writing, not to pu rchase the Property, Buyer shall be obligated to
consummate the purchase of the Property as required by the terms hereof.

        11.    LIMITED LIABILITY.

        Buyer on its own behalf and on behalf of its agents, members, partners,
employees, representatives, related and affiliated entities, successors and
assigns (collectively, the "Buyer Parties") hereby agrees that in no event or
circumstance shall any of the members, partners, employees, representatives,
officers, directors, agents, property management company, affiliated or related
entities of Seller or Seller's property management company, namely Legacy
Partners Commercial, Inc. (formerly known as Lincoln Property Company Management
Services, Inc. and LPC MS, Inc.), have any personal liability under this
Agreement, or to any of Buyer's creditors, or to any other party in connection
with the Property .

        12.    RELEASE.

Buyer on its own behalf and on behalf of each of the Buyer Parties hereby agrees
that each of Seller, Seller's partners or members, as the case may be, and each
of their partners, members, trustees, directors, officers, employees,
representatives, property managers, independent contractors, asset managers,
agents, attorneys, affiliated and related entities, heirs, successors and
assigns (collectively, the "Releasees") shall be, and are hereby, fully and
forever released and discharged from any and all liabilities, losses, claims
(including third party claims), demands, damages (of any nature whatsoever),
causes of action, costs, penalties, fines, judgments, attorneys' fees,
consultants' fees and costs and experts' fees (collectively, the "Claims") with
respect to any and all Claims, whether direct or indirect, known or unknown,
foreseen or unforeseen, that may arise on account of or in any way be connected
with the Property including, without limitation, the physical, environmental and
structural condition of the related Real Property or any law or regulation
applicable thereto, including, without limitation, any Claim or matter
(regardless of when it first appeared) relating to or arising from (i) the
presence of any 

16

--------------------------------------------------------------------------------

environmental problems, or the use, presence, storage, release, discharge, or
migration of Hazardous Materials on, in, under or around the Property regardless
of when such Hazardous Materials were first introduced in, on or about the
Property, (ii) any patent or latent defects or deficiencies with respect to the
Property, (iii) any and all matters related to the Property or any portion
thereof, including without limitation, the condition and/or operation of the
Property and each part thereof, (iv) the presence, release and/or remediation of
asbestos and asbestos containing materials in, on or about the Property
regardless of when such asbestos and asbestos containing materials were first
introduced in, on or about the Property, and (v) any and all obligations and
liabilities of Seller, as landlord, to the extent arising or occurring on or
after the Closing Date under or with respect to the Inktomi Lease. Buyer hereby
waives and agrees not to commence any action, legal proceeding, cause of action
or suits in law or equity, of whatever kind or nature, including, but not
limited to, a private right of action under the federal superfund laws, 42
U.S.C. Sections 9601 et seq. and California Health and Safety Code Sections
25300 et seq. (as such laws and statutes may be amended, supplemented or
replaced from time to time) , directly or indirectly, against the Releasees or
their agents in connection with Claims described above and expressly waives the
provisions of Section 1542 of the California Civil Code which provides:

> > A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
> > OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
> > IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR

and all similar provisions or rules of law. Buyer elects to and does assume all
risk for such Claims heretofore and hereafter arising, whether now known or
unknown by Buyer. Notwithstanding anything to the contrary contained in this
Section 12, the aforementioned release shall not include any Claims arising out
of (i) the entry into or performance of this Agreement by Seller or (ii) any
fraud on the part of Seller or the intentional concealment by Seller of any
material adverse fact with respect to the Property actually known by Seller. In
this connection and to the greatest extent permitted by law, Buyer hereby
agrees, represents and warrants that Buyer realizes and acknowledges that
factual matters now unknown to it may have given or may hereafter give rise to
causes of action, claims, demands, debts, controversies, damages, costs, losses
and expenses which are presently unknown, unanticipated and unsuspected, and
Buyer further agrees, represents and warrants that the waivers an d releases
herein have been negotiated and agreed upon in light of that realization and
that Buyer nevertheless hereby intends to release, discharge and acquit Seller
from any such unknown Claims, debts, and controversies which might in any way be
included as a material portion of the consideration given to Seller by Buyer in
exchange for Seller's performance hereunder. Without limiting the foregoing, if
Buyer has actual knowledge of (a) a default in any of the covenants, agreements
or obligations to be performed by Seller under this Agreement and/or (b) any
breach or inaccuracy in any representation of Seller made in this Agreement, and
Buyer nonetheless elects to proceed to Closing, then, upon the consummation of
the Closing, Buyer shall be conclusively deemed to have waived any such default
and/or breach or inaccuracy and shall have no Claim against Seller or hereunder
with respect thereto. Notwithstanding anything to the contrary herein, Seller
shall not have any liability whatsoever to Buyer with resp ect to any matter
disclosed to or discovered by Buyer or its agents or representatives prior to
the Closing Date.

                Seller has given Buyer material concessions regarding this
transaction in exchange for Buyer agreeing to the provisions of this Section 12.
Seller and Buyer have each initialed this Section 12 to further indicate their
awareness and acceptance of each and every provision hereof. The provisions of 

17

--------------------------------------------------------------------------------

this Section 12 shall survive the Closing and shall not be deemed merged into
any instrument or conveyance delivered at the Closing.

SELLER'S INITIALS:   BUYER'S INITIALS:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                13.    AS-IS CONDITION OF PROPERTY

                        13.1     Buyer specifically acknowledges, represents and
warrants that as of the Agreement Date it presently occupies as tenant under the
Inktomi Lease a significant portion of the Improvements. Additionally, Buyer has
designed, constructed and installed in the Inktomi Premises certain tenant
improvements, additions, equipment, fixtures, furnishings, personal property and
trade fixtures. Accordingly, Buyer further acknowledges that as of the Agreement
Date, Buyer has full and complete knowledge of the physical condition of the
Inktomi Premises and all improvements, additions, trade fixtures, equipment,
personal property, fixtures and furnishings situated therein. In addition to the
foregoing, Buyer acknowledges and represents that prior to Closing, it and its
agents and representatives will have thoroughly inspected the Property and
observed the physical characteristics and condition of the Property. By Buyer
purchasing the Property and upon the occurrence of the Closing, Buyer waives
(except in the event of any fraud on the part of Seller or the intentional c
oncealment by Seller of any material adverse fact with respect to the Property
actually known by Seller) any and all right or ability to make a claim of any
kind or nature against any of the Releasees for any and all deficiencies or
defects in the physical characteristics and condition of the Property which
would be disclosed by such inspection and expressly agrees to acquire the
Property with any and all of such deficiencies and defects and subject to all
matters disclosed by Seller herein or in any separate writing with respect to
the Property and/or disclosed in and set forth in the NHDS for the Property.
Buyer further acknowledges and agrees that except for any representations
expressly made by Seller in Section 26 of this Agreement neither Seller or any
of Seller's employees, agents or representatives have made any representations,
warranties or agreements by or on behalf of Seller of any kind whatsoever,
whether oral or written, express or implied, statutory or otherwise, as to any
matters concerning the Property, the condition of the Property, the size of the
Real Property, the size of the Improvements (including without limitation, any
discrepancies in the actual rentable square footage of any leased premises
within the Improvements), the present use of the Property or the suitability of
Buyer's intended use of the Property. Buyer hereby acknowledges, agrees and
represents that the Property is to be purchased, conveyed and accepted by Buyer
in its present condition,"AS IS", "WHERE IS" AND "WITH ALL FAULTS," and that no
patent or latent defect or deficiency in the condition of the Property whether
or not known or discovered, shall affect the rights of either Seller or Buyer
hereunder nor shall the Purchase Price be reduced as a consequence thereof. Any
and all information and documents furnished to Buyer by or on behalf of Seller
relating to the Property shall be deemed furnished as a courtesy to Buyer but
without any warranty of any kind from or on behalf of Seller. Buyer hereby
represents and warrants to Seller that Buyer has performed an independent
inspection and investigation of the Property and has also investigated and has
knowledge of operative or proposed governmental laws and regulations including
without limitation, land use laws and regulations to which the Property may be
subject. Buyer further represents that, except for any representations expressly
made by Seller in Section 26 of this Agreement, it shall acquire the Property
solely upon the basis of its independent inspection and investigation of the
Property, including without limitation, (i) the quality, nature, habitability,
merchantability, use, operation, value, marketability, adequacy or physical
condition of the Property or any aspect or portion thereof, including, without
limitation, structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities, electrical, mechanical, HVAC, plumbing, sewage,
and utility systems, facilities and appliances, soils, geology and groundwater,
or whether the Real Property lies within a special flood hazard area, an area of
potential flooding, a very 

18

--------------------------------------------------------------------------------

high fire hazard severity zone, a wildland fire area, an earthquake fault zone
or a seismic hazard zone, (ii) the dimensions or lot size of the Real Property
or the square footage of the Improvements thereon or of any tenant space
therein, (iii) the development or income potential, or rights of or relating to,
the Real Property or its use, habitability, merchantability, or fitness, or the
suitability, value or adequacy of such Real Property for any particular purpose,
(iv) the zoning or other legal status of the Real Property or any other public
or private restrictions on the use of the Real Property, (v) the compliance of
the Real Property or its operation with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions of any governmental
or regulatory agency or authority or of any other person or entity (including,
without limitation, the American with Disabilities Act), (vi) the ability of
Buyer to obtain any necessary governmental approvals, licenses or permits for
Buyer's intended use or development of the Real Property, (vii) the presence or
absence of Hazardous Materials on, in, under, above or about the Real Property
or any adjoining or neighboring property, (viii) the quality of any labor and
materials used in any Improvements, (ix) the condition of title to the Real
Property, (x) the Leases, Contracts or any other agreements affecting the Real
Property or the intentions of any party with respect to the negotiation and/or
execution of any lease or contract with respect to the Real Property, (xi)
Seller's ownership of the Property or any portion thereof, or (xii) the
economics of, or the income and expenses, revenue or expense projections or
other financial matters, relating to the operat ion of the Real Property.
Without limiting the generality of the foregoing, Buyer expressly acknowledges
and agrees that Buyer is not relying on any representation or warranty of
Seller, nor any member partner, officer, employee, attorney, property manager,
agent or broker of Seller, whether implied, presumed or expressly provided at
law or otherwise, arising by virtue of any statute, common law or other legally
binding right or remedy in favor of Buyer except as expressly provided in
Section 26 below. Buyer further acknowledges and agrees that Seller is not under
any duty to make any inquiry regarding any matter that may or may not be known
to the Seller or any member, partner, officer, employee, attorney, property
manager, agent or broker of Seller.

SELLER'S INITIALS:   BUYER'S INITIALS:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                        13.2    Except as may otherwise be required to be
performed by Seller under the provisions of Section 9 hereof, any reports,
repairs or work required by Buyer are the sole responsibility of Buyer, and
Buyer agrees that there is no obligation on the part of Seller to make any
changes, alterations or repairs to the Property or to cure any violations of law
or to comply with the requirements of any insurer. Buyer is solely responsible
for obtaining any certificate of occupancy or any other approval or permit
necessary for transfer or occupancy of the Property and for any repairs or
alterations necessary to obtain the same, all at Buyer's sole cost and expense.
The provisions of this Section 13 shall survive the Closing and shall not be
deemed merged into any instrument or conveyance delivered at the Closing.

                14.    PRORATIONS AND RENT ARREARAGES.

                        14.1    At Closing, all rents actually paid and
collected, and any other charges owing and which have been collected by Seller
for or in respect of the month in which the Closing occurs shall be prorated as
of and through the Closing Date on the basis of a 365-day year, and the prorated
amount attributable to the period following the Closing shall either be paid to
Buyer at the Closing or credited against the Purchase Price, at Seller's option.
Any CAM and other charges and expenses payable by the tenants under the Leases
(collectively, the "Tenant Charges") on an estimated basis shall be reconciled
against actual charges and expenses as of and at the Closing, to the extent then
possible, and Seller shall provide a proposed reconciliation for Buyer's
approval. Seller shall have a period of ninety (90) days 

19

--------------------------------------------------------------------------------

following the actual Closing Date to provide Buyer with a final reconciliation
of Tenant Charges. If the final reconciliation shows that Seller owes Buyer
additional sums, Seller shall deliver such amount to Buyer together with the
delivery of the final reconciliation of the Tenant Charges. If the final
reconciliation shows that Buyer owes Seller additional sums, Buyer shall pay
such amount to Seller within ten (10) days after Buyer's receipt of the final
reconciliation. Other than as set forth above, there shall not be any further
reconciliation of such Tenant Charges after the final reconciliation thereof,
the proration of such Tenant Charges pursuant to the final reconciliation being
conclusively presumed to be accurate. After the final reconciliation of the
Tenant Charges is made by and between the parties, Buyer shall be solely liable
and responsible to the tenants for such reconciliation of Tenant Charges under
the Leases. The foregoing covenants made by the parties with respect to the
final reconciliation of the Tenant Charges shall survive the Closing.

                        14.2    In addition, to the extent not paid directly by
any tenants of the Property or reimbursed by tenants as part of the Tenant
Charges, real property taxes and assessments, water, sewer and utility charges
and amounts payable under the Approved Contracts (calculated on the basis of the
period covered), and other expenses normal to the operation and maintenance of
the Property shall be prorated as of and through the Closing Date on the basis
of a 365-day year.

                        14.3    At the Closing, Seller shall credit against the
Purchase Price the amount equal to the aggregate of all security deposits paid
by the tenants under the Leases and received by Seller in connection with the
Leases, to the extent Seller has not already returned or applied any of such
security deposits. At Closing, Seller shall either return or destroy, as
directed by Buyer in writing, that certain Letter of Credit delivered by Buyer,
as tenant, to Seller, as landlord, in accordance with the provisions of the
Letter of Credit Rider to the Inktomi Lease. Buyer shall use commercially
reasonable efforts after the Closing to attempt to collect any delinquent or
other rental and reimbursable Tenant Charges and other expense arrearages
attributable to the period prior to the Closing. After deduction of Buyer's
out-of-pocket costs to collect same, Buyer shall promptly account to Seller and
shall immediately reimburse Seller for all rents, expense reimbursem ents,
Tenant Charges and other charges received by Buyer after the Closing which apply
to any period prior to the Closing to the extent Seller has not already been
paid for or credited with such sums. With respect to any rent or Tenant Charges
arrears arising under any of the Leases, Seller shall have the right to attempt
to collect such pre-closing delinquent rental obligations (including without
limitation, all Tenant Charges) and Buyer will cooperate with Seller in such
regard, at no cost to Buyer, provided that Buyer shall not be required to
declare a default against such tenants under such Leases for such pre-closing
delinquent rental obligations (including without limitation, all taxes and
Tenant Charges). Notwithstanding the foregoing, after the Closing Seller shall
not bring an action against any tenant under any of the Leases while such
tenants are tenants of any portion of the Property which would seek to terminate
any such tenant's lease. The provisions of this Section 14 shall survive the
Clos ing.

                15.    CLOSING COSTS.

                Except as expressly set forth herein, all costs associated with
the transfer of title and the associated escrow shall be in accordance with the
customary practices in San Mateo County. Seller shall pay the documentary county
transfer taxes. At Closing, Buyer shall obtain from the Title Company a CLTA
Owner's Policy of Title Insurance in the amount of the Purchase Price insuring
fee simple title to the Property in Buyer (the "CLTA Title Policy"). Buyer may
elect to cause the Title Company to issue an ALTA Owner's Policy of Title
Insurance (Form 1992) and if Buyer so elects in writing, Buyer shall timely
provide the Title Company with an insurable ALTA Survey of the Property (and as
is reasonably 

20

--------------------------------------------------------------------------------

acceptable to the Title Company), at Buyer's sole cost and expense (the "ALTA
Policy"). At Closing, Buyer shall pay the premium charged by the Title Company
for the CLTA Title Policy, and if Buyer so elects, any and all costs and
incremental premiums or other charges related to the ALTA Policy (including all
endorsements thereto), the recording fees, and the escrow fees. Each party shall
be solely responsible for its own legal fees and costs.

21

--------------------------------------------------------------------------------

                16.    BROKERS.

                        16.1    Brokerage Commission. Seller and Buyer
respectively represent that there are no brokers or other intermediaries
entitled to receive brokerage commissions or fees or other compensation out of
or with respect to the sale of the Property except for BT Commercial ("BT") and
Cushman & Wakefield (collectively, the "Brokers"). At Closing, and only if the
Closing actually occurs, Seller shall pay to the Brokers a brokerage commission,
the amount of which shall be as specified in separate agreements between Seller
and the Brokers. Seller and Buyer shall indemnify and save and hold each other
harmless from and against all claims, suits, damages and costs incurred or
resulting from the claim of any person, except the Brokers (payment of the
Brokers being Seller's responsibility), that a commission, fee or remuneration
is due in connection with this transaction pursuant to a written agreement made
with said claimant. The provisions of this Section 16.1 shall survive the
Closing or any termination of this Agreement.

                        16.2    Separate Representation. Seller and Buyer hereby
acknowledge and agree that (i) BT is the broker representing only Buyer in
connection with this transaction and (ii) Cushman & Wakefield is the broker
representing only Seller in connection with this transaction.

                17.    NOTICES.

                Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by U.S. mail, registered or certified, return receipt requested,
postage prepaid, or by overnight delivery service showing receipt of delivery,
or by personal delivery, or by facsimile transmission. Such notices shall be
sent to the parties at the following addresses, or such other address as may
otherwise be indicated by any such party in writing.

If to Seller: c/o Legacy Partners Commercial, Inc.   4000 East Third Avenue,
Sixth Floor   Foster City, California 94404   Attention: Mr. Robert Phipps and
Ms. Darleen Barnes   Phone number: 650-571-2200   Facsimile number: 650-235-2589
and 650-572-9527     with a copy to: Whitehall Street Real Estate Limited
Partnership   85 Broad Street   New York, New York 10004   Attention: Mr. Adam
Brooks   Facsimile number: 212-357-5505     and a copy to: Whitehall Street Real
Estate Limited Partnership   100 Crescent Court, Suite 1000   Dallas, Texas
75201   Attention: Mr. Paul Milosevich   Phone number: 214-855-6364   Facsimile
number: 214-855-6305

22

--------------------------------------------------------------------------------

      and a copy to:   Real Estate Law Group, LLP     2330 Marinship Way, Suite
211     Sausalito, California 94965     Attention: Ann Shores, Esquire and John
Willsie, Esquire     Phone number: 415-331-2555     Facsimile number:
415-331-7272       If to Buyer:   Inktomi Corporation     4100 East Third Avenue
    Foster City, California 94404     Attention: Mr. Tom Masles     Phone
number: 650-653-3139     Facsimile number: 650-653-2801       with a copy to:  
Crosby, Heafey, Roach & May     Two Embarcadero Center, Suite 2000     San
Francisco, California 94111     Attention: Charles Seaman, Esquire     Phone
number: 415-659-5910     Facsimile number: 415-391-8269

Notices as aforesaid shall be effective upon the earlier of actual receipt, or
twenty-four (24) hours after deposit with the messenger or delivery service, or
the next business day after delivery to an overnight delivery service, or within
three (3) days after the deposit in the U.S. mail, or upon confirmation of
transmission by facsimile, or when receipt is refused.

                18.    ENTIRE AGREEMENT.

                This Agreement constitutes the entire understanding of the
parties with respect to the sale and acquisition of the Property and all prior
agreements, representations, and understandings between the parties, whether
oral or written, are deemed null and void, all of the foregoing having been
merged into this Agreement. The parties acknowledge that each party and/or its
counsel have reviewed and revised this Agreement and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation or enforcement of this
Agreement or any amendments or exhibits to this Agreement or any document
executed and delivered by either party in connection with this Agreement.

                19.    ASSIGNMENT.

                Buyer may not assign its rights, obligations and interest in
this Agreement to any other person or entity, without first obtaining Seller's
prior written consent thereto, which consent may be given or withheld in
Seller's sole and absolute discretion, except that Buyer may assign its interest
in and to this Agreement and the Property so long as (i) the assignee of Buyer
assumes all of Buyer's obligations under this Agreement and agrees to timely
perform same pursuant to an assignment agreement in form reasonably acceptable
to Seller, (ii) Buyer delivers to Seller at least ten (10) business days prior
to the Closing (a) written notice of said proposed assignment and (b) a copy of
the draft of the assignment agreement for Seller's reasonable approval, and
(iii) the assignee of Buyer unconditionally ratifies 

23

--------------------------------------------------------------------------------

and remakes all covenants, indemnities, representations and warranties of Buyer
made in or in connection with this Agreement, all of the foregoing for the
express benefit and reliance of Seller. No assignment shall relieve Buyer from
any liability or its obligations under or in connection with this Agreement. Any
attempted assignment not in compliance with the provisions of this Section 19
shall be null and void. This Agreement shall inure to the benefit of and be
binding upon the parties to this Agreement and their respective successors and
permitted assigns.

                20.    SEVERABILITY.

                If for any reason, any provision of this Agreement shall be held
to be unenforceable, it shall not affect the validity or enforceability of any
other provision of this Agreement and to the extent any provision of this
Agreement is not determined to be unenforceable, such provision, or portion
thereof, shall be, and remain, in full force and effect.

                21.    CALIFORNIA LAW.

                This Agreement shall be governed by, and construed in accordance
with, the laws of the State of California.

                22.    MODIFICATIONS/SURVIVAL.

                Any and all exhibits attached hereto shall be deemed a part
hereof. This Agreement, including exhibits, if any, expresses the entire
agreement of the parties and supersedes any and all previous agreements between
the parties with regard to the sale and acquisition of the Property. There are
no other understandings, oral or written, which in any way alter or enlarge its
terms, and there are no warranties or representations of any nature whatsoever,
either expressed or implied, except as may expressly be set forth herein. At the
Closing all of Seller’s representations made herein shall be deemed merged into
the Grant Deed and shall be of no further force or effect. Any and all future
modifications of this Agreement will be effective only if it is in writing and
signed by the parties hereto. The terms and conditions of such future
modifications of this Agreement shall supersede and replace any inconsistent
provisions in this Agreement.

                23.    CONFIDENTIALITY.

                Buyer agrees that, (a) except as otherwise provided or required
by valid law, (b) except to the extent Buyer considers such documents or
information reasonably necessary to prosecute and/or defend any claim made with
respect to the Property or this Agreement, and (c) except to the extent
reasonably necessary to deliver such documents or information to Buyer's or its
lender’s employees, paralegals, attorneys and/or consultants in connection with
Buyer's evaluation of this transaction, (i) Buyer and Buyer's agents,
consultants, representatives, attorneys, employees, successors and assigns
(collectively, the "Buyer's Representatives"), shall use all diligent efforts to
keep the contents of any materials, reports, documents, data, test results, and
other information related to the transaction contemplated hereby, including
without limitation, the Due Diligence Materials and all information regarding
Buyer's acquisition or ownership of the Property strictly confidential, (ii)
Buyer and Buyer's Representative s shall keep and maintain the contents of this
Agreement, including without limitation, the amount of consideration being paid
by Buyer for the Property strictly confidential, and (iii) Buyer and Buyer's
Representatives shall refrain from generating or participating in any publicity
or press release regarding this transaction without the prior written consent of
Seller. Buyer acknowledges that significant portions 

24

--------------------------------------------------------------------------------

of the Due Diligence Materials are proprietary in nature and that Seller would
suffer significant and irreparable harm in the event of the misuse or disclosure
of the Due Diligence Materials. Without affecting any other rights or remedies
that either party may have, Buyer acknowledges and agrees that Seller shall be
entitled to seek the remedies of injunction, specific performance and other
equitable relief for any breach, threatened breach or anticipatory breach of the
provisions of this Section 23 by Buyer or any of Buyer's Representatives. The
provisions of this Section 23 shall survive any termination of this Agreement
but shall not survive the Closing.

                24.    COUNTERPARTS.

                This Agreement may be executed in counterparts. All executed
counterparts shall constitute one agreement, and each counterpart shall be
deemed an original. Buyer and Seller agree that the delivery of an executed copy
of this Agreement by facsimile shall be legal and binding and shall have the
same full force and effect as if an original executed copy of this Agreement had
been delivered.

                25.    DISPUTE COSTS.

                In the event any dispute between the parties with respect to
this Agreement result in litigation or other proceeding, the prevailing party
shall be reimbursed by the party not prevailing in such proceeding for all
reasonable costs and expenses, including, without limitation, reasonable
attorneys' and experts' fees and costs incurred by the prevailing party in
connection with such litigation or other proceeding and any appeal thereof. Such
costs, expenses and fees shall be included in and made a part of the judgment
recovered by the prevailing party, if any. The provisions of this Section 25
shall survive any termination of this Agreement or the Closing.

                26.    SELLER'S REPRESENTATIONS.

                Seller hereby represents to Buyer that the following matters are
true and correct as of the date of execution of this Agreement and shall, except
as otherwise disclosed in writing by Seller to Buyer, be true and correct as of
the Closing:

                        26.1    Seller is a limited partnership, duly formed,
validly existing and in good standing under the laws of the State of Delaware.

                        26.2    This Agreement and all documents executed by
Seller that are to be delivered to Buyer at Closing (i) are, or at the time of
Closing will be, duly authorized, executed and delivered by Seller, (ii) do not,
and at the time of Closing will not, violate any provision of any judicial order
to which Seller is a party or to which Seller or the Property is subject and
(iii) constitute (or in the case of closing documents will constitute) a valid
and legally binding obligation of Seller. Seller has full and complete power and
authority to enter into this Agreement and, subject to obtaining any consents or
waivers required to be obtained prior to Closing, to perform its obligations
hereunder.

                  26.3    Except as set forth in the materials delivered to
Buyer or made available to Buyer pursuant to Section 4 above, or as otherwise
disclosed in writing by Seller to Buyer prior to Closing, (i) there are no
pending or, to Seller's actual knowledge, threatened legal proceedings or
administrative actions of any kind or character materially and adversely
affecting the Property or Seller's interest therein, and (ii) Seller has not
received written notice of any special assessment proceedings affecting the
Property.

23

--------------------------------------------------------------------------------

                   26.4    Except as set forth in the materials delivered to
Buyer or made available to Buyer pursuant to Section 4 above, or as otherwise
disclosed in writing by Seller to Buyer prior to Closing, Seller has received no
written notice from any city, county, state or other government authority of any
violation of any statute, ordinance, regulation, or administrative or judicial
order or holding, whether or not appearing in public records, with respect to
the Property, which violation has not been corrected.

                  26.5    Except as set forth in the materials delivered to
Buyer or made available to Buyer pursuant to Section 4 above, or as otherwise
disclosed in writing by Seller to Buyer prior to Closing, Seller has received no
written notice from any city, county, state or other government authority (i) of
any order or directive requiring any work of repair, maintenance or improvement
be performed on the Property, or (ii) relating to defects in the Improvements or
relating to noncompliance with any applicable building code or restriction that
has not been corrected, or relating to any threat of impending condemnation.

                  26.6    To Seller's actual knowledge, and except as set forth
in the materials delivered to Buyer or made available to Buyer pursuant to
Section 4 above, or as set forth in the tenant estoppel certificates delivered
to Buyer pursuant to Section 4.2.1.1 above, or as otherwise specifically
disclosed in writing to Buyer prior to Closing, (i) the Leases are in full force
and effect and have not been modified in any material manner, and (ii) there are
no current defaults in the performance of the obligations of any party under the
Leases. Additionally, to Seller's actual knowledge, (a) there are no outstanding
assignments by Seller of Seller's interest in the Leases, and (b) there are no
other leases, service contracts, maintenance agreements or other agreements with
respect to the Property other than those delivered to or made available to Buyer
pursuant to the provisions hereof.

                  26.7    The materials delivered to Buyer or made available to
Buyer pursuant to Section 4 above contain true, correct and complete copies of
all Leases, all material Contracts and all material environmental and structural
reports to the extent in the actual possession of Seller or its property
manager's possession or under their immediate control and, to Seller's actual
knowledge, said materials delivered to or otherwise made available to Buyer
under this Agreement by Seller contain complete copies of the documents in
Seller's possession or its property manager's possession or under their
immediate control. Notwithstanding anything contained herein to the contrary,
Seller is only delivering and making available said materials to the extent
currently in Seller's possession or its property manager's possession or under
their immediate control, and Seller shall not be required to prepare or obtain
any information, document, report or survey. Seller is not making any express or
implied representation as to the accuracy or thoroughness of the contents of any
of said materials or of the ability of Buyer to rely on any of said materials.
This representation shall not be deemed breached by virtue of any new leases or
new agreements entered into after the Agreement Date in accordance with the
provisions of Section 7 hereof.

                        26.8    Foreign Person. Seller is not a "foreign person"
within the meaning of Section 1445(f)(3) of the Internal Revenue Code, as
amended.

                Buyer and Seller each specifically acknowledge and agree that
all references in this Agreement, in any of the exhibits attached hereto and in
any document, certificate or statement to be delivered by Seller to Buyer
hereunder to the phrases "to Seller's actual knowledge," or "known to Seller"
(whether used in the phrase "to the actual knowledge of Seller," "actually known
to Seller," "Seller's knowledge," or in 

26

--------------------------------------------------------------------------------

similar or other contexts) (1) shall mean the actual (not constructive or
imputed) personal knowledge of Mr. Robert Phipps, Mr. Steve Dunn, Ms. Laura de
Flores, Mr. Allen Palmer, and Mr. Barry DiRaimondo (collectively, the "Seller's
Personnel"); (2) shall in no case mean or refer to the actual or constructive
knowledge of any other employee, partner, member, officer, director, agent,
trustee or member, partner, representative or employee of a partner, member,
officer, director, agent or other representative of Seller or any investment
advisor, attorney, management company, contractor or representative of Seller
(together with Seller's Personnel, the "Seller Representatives"); and (3) shall
in no event or circumstance impose upon Seller or any of the Seller
Representatives any duty or obligation to verify, inquire or make any
independent inquiry or investigation of any such representation, warranty or
statement, or to otherwise investigate the facts or circumstances relating or
otherwise pertinent thereto. Buyer further acknowledges and agrees that none of
the Seller Representatives shall be personally liable, or otherwise have any
personal liability, under or in connection with this Agreement, including
without limitation, in connection with any of the representations, warranties or
statements made in connection with, or pursuant to, this Agreement.
Notwithstanding anything to the contrary contained herein, the foregoing
representations of Seller made hereinabove shall not survive the Closing and
shall be deemed merged into the Grant Deed at the Closing, it being the
intention of the parties that Buyer acquire the Property at the Closing "AS IS",
"WHERE IS" and "WITH ALL FAULTS" and Buyer shall have no right to rely on, and
Seller shall have no liability with respect to, any representation or warranty
(including any future certification or statement, actually or deemed made, as to
representations or warranties) which Buyer actually knows to be inaccurate or
untrue at the time such representation or warranty is given, or deemed to be
given or remade.

        In the event a change of circumstances occurs through no fault of Seller
on or prior to the Closing Date which causes any of Seller's representations set
forth in this Section 26 above to become untrue, Seller shall promptly notify
Buyer of same, in writing (in each instance) (the "Representation Notice"), and
thereafter Seller shall have a period of five (5) business days from the date of
the discovery of such change of circumstances to cure such untrue fact or
condition (and the Closing Date shall, to the extent applicable, be extended to
accommodate such cure period), provided the cost to cure such untrue
representation(s) is quantifiable and does not, in the aggregate, exceed the sum
of Five Hundred Thousand Dollars ($500,000) to cure, in which event Seller
hereby agrees to expend an amount not to exceed One Hundred Thousand Dollars
($100,000) to cure such untrue representation(s). Notwithstanding the foregoing,
in the event the cost to cure such untrue representation(s) is not quantifiable
or is in excess of Five Hundred Thousand Dollars ($500,000) to cure and Seller
elects in the Representation Notice not to cure same, Buyer shall have the
right, as Buyer's sole and exclusive remedy hereunder, to either (1) terminate
this Agreement by delivering written notice to Seller within two (2) business
days after Buyer's receipt of the Representation Notice, in which case, this
Agreement shall terminate and be of no further force or effect and the parties
hereto shall have no further obligations to the other except for the Buyer's
Surviving Obligations and Seller's Surviving Obligations, and except that the
Deposits (to the extent made) shall be returned to Buyer or (2) waive the
foregoing right of termination and close the transaction contemplated by this
Agreement, in which case, Seller shall have no liability whatsoever on account
of the inability of Seller to cure such untrue representation contained in this
Section 26.

          27.    BUYER'S REPRESENTATIONS.

               Buyer hereby represents and warrants to Seller that Buyer is a
corporation, duly formed, validly existing and in good standing under the laws
of the State of Delaware. Buyer further represents and warrants that this
Agreement and all documents executed by Buyer that are to be delivered to Seller
at 

27

--------------------------------------------------------------------------------

Closing (a) are, or at the time of Closing will be, duly authorized, executed
and delivered by Buyer, (b) do not, and at the time of Closing will not, violate
any provision of any judicial order to which Buyer is a party or to which Buyer
is subject and (c) constitute (or in the case of closing documents will
constitute) a valid and legally binding obligation of Buyer. Buyer further
represents and warrants to Seller that Buyer has full and complete power and
authority to enter into this Agreement and, subject to obtaining any consents or
waivers required to be obtained prior to Closing, to perform its obligations
hereunder. Buyer hereby further represents and warrants to Seller that (i) Buyer
is not presently the subject of a bankruptcy, insolvency or probate proceedings
and Buyer does not anticipate nor intend to file or cause to be filed any
bankruptcy or insolvency proceeding involving Buyer or Buyer's assets during the
pendency of this Agreement, (ii) Buyer is a sophisticated investor with
substantial experience in investing in assets of the same type as the Property
and has such knowledge and experience in financial and business matters that
Buyer is capable of evaluating the merits and risks of an investment in the
Property, (iii) Buyer is represented by competent counsel, (iv) Buyer shall
furnish all of the funds for the purchase of the Property (other than funds
supplied by institutional lenders which will hold valid mortgage liens against
the Property) and such funds will not be from sources of funds or properties
derived from any unlawful activity, (v) prior to Closing, Buyer and its agents
will have thoroughly inspected the Property, fully observed the physical
characteristics and condition of the Property, and performed a thorough
investigation of the suitability of Buyer's intended use of the Property,
including without limitation, the suitability of the topography; the
availability of water rights or u tilities; any natural hazard of any kind or
nature, including without limitation, flood hazard, earthquake fault or seismic
hazard, or forest fire risk or hazard; the present and future zoning,
subdivision and any and all other land use matters; the condition of the soil,
subsoil or groundwater of the Property and any and all other environmental
matters; the purpose(s) to which the Property is suited; drainage; flooding;
access to public roads; and proposed routes or roads or extensions relative to
the Property, (vi) Buyer acknowledges and confirms that, as of the date of
Buyer's receipt of the NHDS, Buyer has received, read and understood the NHDS
for the Property and agrees to accept the Property with all matters reflected,
disclosed and set forth in the NHDS for the Property, and (vii) Buyer
understands it will have no recourse whatsoever against Seller or any of the
other Releasees except as otherwise expressly set forth in this Agreement. The
foregoing representations and warranties of Buyer shall survi ve the Closing.

        28.    TIME OF THE ESSENCE; AND BUSINESS DAYS.

                  Time is of the essence in the performance of each of the
parties' respective obligations contained herein. Unless the context otherwise
requires, all periods terminating on a given day, period of days, or date shall
terminate at 5:00 p.m. (Pacific Time) on such date or dates and references to
"days" shall refer to calendar days except if such references are to "business
days" which shall refer to days which are not a Saturday, Sunday or legal
holiday. Notwithstanding the foregoing, if any period terminates on a Saturday,
Sunday or legal holiday, under the laws of the State of California, the
termination of such period shall be on the next succeeding business day. The
time in which any act provided under this Agreement is to be done, shall be
computed by excluding the first day and including the last day, unless the last
day is a Saturday, Sunday or legal holiday under the laws of the State of
California, and then it is also so excluded.

        29.    AGREEMENT DATE.

                 The parties hereby covenant and agree that the "Agreement Date"
shall be the date on which the Escrow Holder confirms in writing to both Seller
and Buyer that the Escrow Holder has actually received from both parties two (2)
signed and initialed original counterparts of this Agreement and the Escrow
Holder 

28

--------------------------------------------------------------------------------

is in a position to release to each of the parties a fully executed original of
this Agreement signed and initialed in counterparts. The Escrow Holder shall
insert such date in each original counterpart of this Agreement on Page 1
hereof. If either party fails to submit two (2) signed and initialed original
counterparts of this Agreement to Escrow Holder within five (5) business days
after the delivery to Escrow Holder by the other party of two (2) signed and
initialed original counterparts of this Agreement, then the party which
delivered to Escrow Holder said signed and initialed counterparts of this
Agreement may, at its option, withdraw such signed and initialed counterparts
therefrom without any obligation to resubmit same to Escrow Holder thereafter.

29

--------------------------------------------------------------------------------

 

         30.    NO THIRD PARTY BENEFICIARIES.

         Except as otherwise expressly set forth herein, Seller and Buyer do not
intend, and this Agreement shall not be construed, to create a third-party
beneficiary status or interest in, nor give any third-party beneficiary rights
or remedies to, any other person or entity not a party to this Agreement.

        31.   INTENTIONALLY OMITTED.

        32.   DRAFTS NOT AN OFFER TO ENTER INTO A LEGALLY BINDING CONTRACT.

         The parties hereto agree that the submission of a draft of this
Agreement by one party to another is not intended by either party to be an offer
to enter into a legally binding contract with respect to the purchase and sale
of the Property. The parties shall be legally bound with respect to the purchase
and sale of the Property pursuant to the terms of this Agreement only if and
when the parties have been able to negotiate all of the terms and provisions of
this Agreement in a manner acceptable to each of the parties in their respective
sole discretion, including without limitation, all of the exhibits hereto, and
each of Seller and Buyer have fully executed and delivered (or caused the
delivery) to each other a counterpart of this Agreement, including without
limitation, all exhibits hereto.

        33.    LEGACY LEASE AMENDMENT.

        The parties agree that as part of this transaction, Seller, as landlord,
and Legacy, as tenant, will enter into that certain lease amendment attached
hereto as Exhibit H and made a part hereof ("Legacy Lease Amendment"), which
Legacy Lease Amendment will modify certain terms and provisions of that certain
Lease Agreement dated October 10, 1997, as amended, by and between Seller and
Legacy, for those certain premises located at 4000 East Third Avenue, Sixth
Floor, Foster City, California, as more particularly described therein. On the
Closing Date, Seller shall (i) execute the Legacy Lease Amendment and (ii) cause
the execution of the Legacy Lease Amendment by Legacy, and the Legacy Lease
Amendment shall be effective as of the Closing Date.

        34.    ASSIGNMENT OF INKTOMI LEASE.

        During the Conditions Period Buyer and Seller shall act reasonably and
in good faith to promptly agree upon the form of a separate assignment of lease
for the Inktomi Lease (the "Assignment of Inktomi Lease"). Buyer hereby
expressly agrees that in the Assignment of Inktomi Lease, Buyer, as tenant, will
confirm, ratify and agree, for Seller's express benefit, as landlord thereunder,
that certain of Buyer's obligations thereunder shall survive any such assignment
of the Inktomi Lease.

        35.    PURCHASE OPTION TERMINATION.

        Buyer acknowledges and agrees that if, for any reason whatsoever (except
Seller's default), the transaction contemplated by this Agreement fails to close
escrow, that certain Option to Purchase/Rights of First Offer to Purchase Rider
(the "Purchase Rider") to the Inktomi Lease, and all provisions in the Inktomi
Lease with respect to such purchase options and rights of first offer to
purchase, shall terminate and be of no further force or effect from and after
the date of said termination. In the event of such termination of the Purchase
Rider and all purchase options and rights of first offer to purchase specified
therein, Buyer shall promptly and timely deliver to Seller (as landlord under
the Inktomi Lease) a 

30

--------------------------------------------------------------------------------

quitclaim deed, in form acceptable to Seller and Title Company, which Seller
shall be authorized to record in the Official Records of San Mateo County at any
time after such termination. The foregoing covenants shall survive any
termination of this Agreement.

        IN WITNESS WHEREOF the parties have caused this Agreement to be executed
as of the day and year first above written.

SELLER:

WHFST Real Estate Limited Partnership,
a Delaware limited partnership

By: WHFST Gen-Par, Inc. a Delaware corporation General Partner By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

BUYER:

Inktomi Corporation,
A Delaware Corporation

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

28

--------------------------------------------------------------------------------

EXHIBIT A TO PURCHASE AND SALE AGREEMENT

LEGAL DESCRIPTION OF THE REAL PROPERTY

All that certain real property situated in the City of Foster City, County of
San Mateo, State of California, as described as follows:

PARCEL ONE:

Parcel I as created by that certain Lot Line Adjustment No. RS-98-002, recorded
October 19, 1998 as Document No. 98169031, Official Records, and further
described as follows:

COMMENCING at a point in the Northwesterly line of State Highway Route 92 (200
feet wide) being the Southwesterly corner of a parcel designated "PARCEL 1C" in
that certain Final Order of Condemnation, recorded May 12, 1967, in Book 5306 of
Official Records at page 220, Records of San Mateo County; thence along said
Northwesterly line, North 42° 11' 46" East, 1024.01 feet to the TRUE POINT OF
BEGINNING; thence North 47° 48' 14" West, 47.50 feet; thence North 42° 11' 46"
East, 55.87 feet; thence North 19° 14' 15" West, 225.61 feet to a point on a
non-tangent curve having a radius of 671.00 feet, from which point a radial line
bears North 10° 21' 52" West; thence Northeasterly, along said curve to the left
through a central angle of 8° 52' 23", an arc distance of 103.91 feet; thence,
radial to last said curve, North 19° 14' 15" West, 353.53 feet to a point on the
Northerly line of Parcel 2 of Parcel Map No. 39-80, filed for record in Book 52
of Parcel Maps a t pages 42 and 43, Records of San Mateo County; thence along
said Northerly line the following seven (7) courses: North 66° 27' 38" East,
74.77 feet; North 62° 34' 48" East 130.91 feet; North 53° 22' 49" East 50.09
feet; North 47° 11' 51" East 125.14 feet; North 32° 12' 03" East 26.25 feet;
North 44° 54' 58" East 50.19 feet; and North 55° 44' 31" East 9.79 feet; thence
leaving said Northerly line, South 25° 09' 20" East 136.05 feet; thence North
64° 50' 40" East 22.71 feet; thence North 42° 27' 02" East 270.86 feet; Thence
North 04° 11' 44" East 52.00 feet to a point in the Northerly line of said
Parcel 2 of Parcel Map No. 39-80; thence along said Northerly line the following
four (4) courses: South 64° 21' 32" East 27.73 feet; South 85° 48' 16" East
129.85 feet; North 61° 26' 03" East 51.24 feet; and North 68° 58' 30" East
127.02 feet to the most Easterly corner of said Parcel 2 and a point in said
Northwesterly line of State highway Rout ce Southwesterly along said
Northwesterly line and the Southeasterly line of said Parcel 2 the following
three courses: South 42° 27' 02" West 897.25 feet; South 12° 32' 05" West 202.07
feet; and South 42° 11' 16" West 327.25 feet to the TRUE POINT OF BEGINNING.

PARCEL TWO:

Parcel II as created by that certain Lot Line Adjustment No. RS98-002, recorded
October 19, 1998 as Document No. 98169031, Official Records of San Mateo County
and further described as follows:

COMMENCING at a point in the Northwesterly right of way line of State Highway
Route 92 (200 feet wide) being also the most Easterly corner of Parcel 2 of
Parcel Map No. 39-80, filed for record in Book 52 of Parcel Maps at pages 42 and
43, Records of San Mateo County; thence Westerly along the Northerly line of
said Parcel 2, the following four courses: South 68° 58' 30" West, 127.02 feet;
South 61° 26' 03" 51.24 feet; North 85° 48' 16" West 129.85 feet; and North 64°
21' 32" West 27.73 feet to the TRUE POINT OF BEGINNING; thence South 04° 11' 44"
West 52.00 feet; thence South 42° 27' 02" West 270.86 feet; thence South 64° 50'
40" West 22.71 feet; thence North 25° 09' 20" West 136.05 feet, to said
Northerly line of 

A-1

--------------------------------------------------------------------------------

Parcel 2 of Parcel Map No. 39-80; thence along said Northerly line North 55° 44'
31" East 242.00 feet and North 88° 14' 15" East 65.03 feet to the TRUE POINT OF
BEGINNING.

PARCEL THREE:

Parcel III as created by that certain Lot Line Adjustment No. RS98-002, recorded
October 19, 1998 as Document No. 98169031, Official Records of San Mateo County
and further described as follows:

BEGINNING at a point in the Southerly line of East Third Avenue (80 feet wide),
being also the Northeasterly corner of Parcel 1 of Parcel Map No. 39-80, filed
for record in Book 52 of Parcel Maps at pages 42 and 43, Records of San Mateo
County; thence along said Southerly line, North 70° 45' 45" East 5.97 feet to a
point on a non-tangent curve, from which point a radial line bears North 46° 20'
02" East; thence Easterly, Northerly and Westerly along the right of way line of
East Third Avenue, along said non-tangent curve to the left, having a radius of
44.50 feet, through a central angle of 264° 20' 35", an arc distance of 205.31
feet to a point of reverse curvature; thence Westerly, along a reverse curve to
the right, having a radius of 49.50 feet, through a central angle of 18° 46'
18", an arc distance of 16.22 feet; thence, tangent to last said curve, South
70° 45' 45" West 16.24 feet to a point on the Northerly extension of the
Easterly line of said Parcel 1 of Parcel Map No. 39-80; thence along said
extension, North 19° 14' 15" West 22.10 feet to the intersection of the
Northerly line of Third Avenue with said extension of said Easterly line; thence
along said Northerly line, South 70° 45' 45" West 1,017.61 feet, to the most
Westerly corner of Parcel 2 of said Parcel Map No. 39-80; thence along the
Northerly line of said Parcel 2, the following thirteen (13) courses: North 49°
55' 43" East 12.25 feet; North 61° 13' 12" East 271.98 feet; North 65° 58' 42"
East 49.80 feet; South 86° 22' 18" East 41.20 feet; North 55° 34' 52" East 64.36
feet; North 67° 59' 17" East 50.00 feet; North 59° 27' 28" East 101.12 feet;
North 68° 22' 12" East 300.01 feet; North 67° 59' 17" East 50.00 feet; North 73°
41' 53" East 50.25 feet; North 69° 08' 02" East 450.09 feet; North 60° 01' 10"
East 50.49 feet; and North 66° 27' 38" East 0.26 feet; thence leaving said
Northerly line of Parcel 2, along a radial line South 19° 1 4' 15" East 353.53
feet to a point on a radial curve having a radius of 671.00 feet; thence
Westerly along said curve, through a central angle of 8° 52' 23", an arc
distance of 103.91 feet to a point on said curve from which point a radial line
bears North 10° 21' 52" West; thence South 19° 14' 15" East 225.61 feet; thence
South 42° 11' 46" West 55.87 feet; thence South 47° 48' 14" East 47.50 feet to a
point in the Northwesterly right of way line of State Highway Route 92 (200 feet
wide); thence along said Northwesterly line South 42° 11' 46" West 1024.01 feet
to the most Southwesterly corner of a parcel of land designated "PARCEL 1C" in
that certain Final Order of Condemnation, recorded May 12, 1967 in Book 5306 of
Official Records at page 220, Records of San Mateo County, being also a point in
the Southeasterly line of Parcel 1 of Parcel Map No. 44-81, filed for record in
Volume 52 of Parcel Maps at pages 47 and 48, Records of San Mateo County; thence
along said Southeasterly line, North 39° 54' 19" East 662.49 feet to the
Southeasterly corner of Parcel 1 of Parcel Map No. 46-82, filed for record in
Volume 53 of Parcel Maps at pages 8 and 9, Records of San Mateo County; thence
along the Easterly line of said Parcel 1 of Parcel Map No. 46-82, North 19° 14'
15" West 598.13 feet to the Point of Beginning.

PARCEL FOUR:

A non-exclusive perpetual easement for the purposes of constructing, placing,
installing, using, maintaining, operating, reconstructing, replacing, repairing,
renewing, and removing an (A) underground eight (8) inch sanitary sewer line,
together with any and all improvements appurtenant to such sewer line and/or any
other improvements required or necessary, to construct, place, install, use,
maintain, operate, reconstruct, replace, repair, renew or remove said sewer line
and its appurtenances, and (B) an underground thirty-six (36) inch storm drain
line, together with any and all improvements appurtenant to such storm drain
line and/or any other 

A-2

--------------------------------------------------------------------------------

improvements required or necessary to construct, place, install, use, maintain,
operate, reconstruct, replace, repair, renew or remove said storm drain line and
its appurtenances, in, through, over, along, across and under the "Easement
Area", more particularly described as follows:

A Strip of land, 15 feet in width, situated in Foster City, County of San Mateo,
State of California, being a portion of Parcel 1, as said parcel is shown on
Parcel Map No. 46-82, filed for record November 30, 1982, in Book 53 of Parcel
Maps at pages 8 and 9, San Mateo County Records, the Southwesterly line of said
strip being described as follows:

BEGINNING at the Southwesterly corner of said Parcel 1, said corner being on the
Northeasterly line of Lincoln Centre Drive (60' wide) as shown on said map;
thence along the Southerly line of said Parcel 1, and the Northeasterly
prolongation thereof, North 73° 11' 08" East 530.47 feet to the Northeasterly
line of said Parcel 1 and the terminus of said strip.

The Northwesterly line of said strip shall be lengthened or shortened to begin
on the Southwesterly line of said Parcel 1 and terminate on said Northeasterly
line of said Parcel 1.

The above easement is appurtenant to PARCELS I & II above and was created by
that certain Easement Agreement recorded July 15, 1998 as Document No. 98111669,
Official Records.

Assessor's Parcel Nos: 094-532-060, 094-532-300, 094-532-320, 094-532-340 and
094-532-350

A-3

--------------------------------------------------------------------------------

EXHIBIT B TO PURCHASE AND SALE AGREEMENT

ASSIGNMENT AND ASSUMPTION OF LEASES

        This Assignment and Assumption of Leases (the "Assignment") is made and
entered into as of this ____ day of ________, 2000 ("Assignment Date"), by and
between WHFST Real Estate Limited Partnership, a Delaware limited partnership
("Assignor"), and Inktomi Corporation, a Delaware corporation ("Assignee"), with
reference to the following facts.

RECITALS

        A.     Assignor and Assignee are parties to that certain Purchase and
Sale Agreement, made and entered into as of June __, 2000 (the "Purchase
Agreement"), pursuant to which Assignor agreed to sell to Assignee, and Assignee
agreed to purchase from Assignor that certain improved and unimproved real
property located at, and contiguous to, 4000 and 4100 East Third Avenue, Foster
City, California, as legally described in Exhibit A attached hereto and made a
part hereof (collectively, the "Real Property") together with all (i)
improvements, structures and fixtures (other than trade fixtures) (collectively,
the "Improvements") and personal property (the "Personal Property") actually
owned by Assignor (if any) located in, on or about the Real Property or the
Improvements and actually used in the operation of the Improvements, and (ii)
easements, appurtenances, rights and privileges actually belonging thereto
(collectively, the “Appurtenances”). The Real Property, the Improvements, the
Personal Property and the Appurtenances are collectively referred to herein as
the "Property."

        B.     Assignor has previously entered into certain leases of the
Property, as more particularly described in Schedule 1 attached hereto and made
a part hereof (collectively, the "Leases").

        C.     Assignor presently has security deposits from the tenants under
the Leases in the amounts set forth in Schedule 2 attached hereto and made a
part hereof (collectively, the "Security Deposits").

        D.     Assignee has acquired fee title to the Property from Assignor on
the Assignment Date. Assignor now desires to assign and transfer to Assignee all
of Assignor's rights and interests in and to, and obligations under, the Leases
and the Security Deposits, and Assignee desires to assume all of Assignor's
rights, title, interests and obligations in, to and under the Leases and the
Security Deposits, as set forth herein.

        NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

        1.     Assignment and Assumption. Effective as of the Assignment Date,
Assignor hereby grants, transfers, conveys, assigns and delegates to Assignee
all of the rights, interests and obligations of Assignor in, to and under the
Leases and the Security Deposits. Assignee hereby accepts such assignment and
delegation by Assignor and expressly and unconditionally assumes and covenants
to keep, perform, fulfill and discharge (i) all of the terms, covenants,
conditions and obligations required to be kept, performed, fulfilled and
discharged by Assignor as landlord in and under the Leases and with respect to
the Security Deposits, and (ii) all of the covenants, terms and obligations
required to be kept, performed, fulfilled and discharged by Assignor with
respect to the payment and/or provision of those certain tenant 

B-1

--------------------------------------------------------------------------------

improvement costs, tenant improvement allowances and leasing commissions in the
amounts and as more particularly set forth in Schedule 3 attached hereto
(collectively, the "Leasing Costs"). Notwithstanding the foregoing or anything
to the contrary contained herein, Assignor shall retain all rights, title and
interest in and to all rentals and other amounts payable by the tenants under
the Leases for the period of time prior to the Assignment Date.

        2.     Dispute Costs. In the event of any dispute between Assignor and
Assignee arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including without limitation, reasonably attorneys' fees and costs. Any
such attorneys' fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys' fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

        3.     Counterparts. This Assignment may be executed in counterparts,
each of which shall be deemed an original, and all of which shall taken together
be deemed one document. Assignor and Assignee agree that the delivery of an
executed copy of this Assignment by facsimile shall be legal and binding and
shall have the same full force and effect as if an original executed copy of
this Assignment had been delivered.

        4.     Survival. This Assignment and the provisions hereof shall inure
to the benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

        5.     Limited Liability. This Assignment is made without recourse and
without any express or implied representation or warranty of any kind or nature,
except as expressly set forth in the Purchase Agreement. Assignee on its own
behalf and on behalf of its agents, members, partners, employees,
representatives, successors and assigns hereby agrees that in no event or
circumstance shall any of the members, partners, employees, representatives,
officers, directors, agents, property management company, affiliated or related
entities of Assignor or Assignor's property management company, namely Legacy
Partners Commercial, Inc. (formerly known as Lincoln Property Company Management
Services, Inc. and LPC MS, Inc.), have any personal liability under this
Assignment, or to any of Assignee's creditors, or to any other party in
connection with the Property.

        6.     No Third Party Beneficiaries. Except as otherwise expressly set
forth herein, Assignor and Assignee do not intend, and this Assignment shall not
be construed, to create a third-party beneficiary status or interest in, nor
give any third-party beneficiary rights or remedies to, any other person or
entity not a party to this Assignment.

\\\\\ continued on next page

B-2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Assignment as
of the Assignment Date.

ASSIGNOR:       WHFST Real Estate Limited Partnership, a Delaware limited
partnership  

By: WHFST Gen-Par, Inc.,     a Delaware corporation     General Partner  

  By: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

  Title: 

--------------------------------------------------------------------------------

ASSIGNEE:   Inktomi Corporation, a Delaware corporation

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

      By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

B-3

--------------------------------------------------------------------------------

EXHIBIT C TO PURCHASE AND SALE AGREEMENT

ASSIGNMENT AND ASSUMPTION OF CONTRACTS, WARRANTIES AND PERMITS

        This Assignment and Assumption of Contracts, Warranties and Permits (the
"Assignment") is made and entered into as of this ____ day of ________, 2000
("Assignment Date"), by and between WHFST Real Estate Limited Partnership, a
Delaware limited partnership ("Assignor"), and Inktomi Corporation, a Delaware
corporation ("Assignee"), with reference to the following facts.

RECITALS

        A.     Assignor and Assignee are parties to that certain Purchase and
Sale Agreement, made and entered into as of June __, 2000 (the "Purchase
Agreement"), pursuant to which Assignor agreed to sell to Assignee, and Assignee
agreed to purchase from Assignor that certain improved and unimproved real
property located at, and contiguous to, 4000 and 4100 East Third Avenue, Foster
City, California, as legally described in Exhibit A attached hereto and made a
part hereof (collectively, the "Real Property") together with all (i)
improvements, structures and fixtures (other than trade fixtures) (collectively,
the "Improvements") and personal property (the "Personal Property") actually
owned by Assignor (if any) located in, on or about the Real Property or the
Improvements and actually used in the operation of the Improvements, and (ii)
easements, appurtenances, rights and privileges actually belonging thereto
(collectively, the “Appurtenances”). The Real Property, the Improvements, the
Personal Property and the Appurtenances are collectively referred to herein as
the "Property."

        B.     Assignee has acquired fee title to the Property from Assignor on
the Assignment Date. Assignor now desires to assign and transfer to Assignee all
of Assignor's rights and interests in, to and under the Contracts, Warranties
and Permits, as hereinafter defined.

        NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

        1.     Assignment and Assumption. Effective as of the Assignment Date,
Assignor hereby grants, transfers, conveys, assigns and delegates to Assignee
all of its rights and interests of Assignor in, to and under (i) those
warranties and guaranties that are set forth in Schedule 1 attached hereto and
made a part hereof (collectively, the "Warranties"); (ii) all intangible
property (other than any tradenames of Seller or any affiliated or related
entities of Seller) now owned by Assignor in connection with any portion of the
Property, including without limitation, all governmental permits, approvals and
licenses (to the extent assignable) (collectively, the "Permits"); and (iii)
those agreements, utility contracts, service contracts, maintenance contracts,
operating contracts and other rights relating to the ownership, use or operation
of the Property that are set forth in Schedule 2 attached hereto and made a part
hereof (collectively, the "Contracts"). Assignee hereby accepts such assignment
and delegation by Assignor and agrees to fully perform and assume all the
obligations of Assignor under the Warranties, Permits and Contracts.
Notwithstanding the foregoing assignment by Assignor of the Contracts and
Warranties, Assignor hereby reserves for its use and benefit all rights and
interests in and to, and ability to concurrently enforce, for all of the
Assignor Parties' benefit, any and all of the Warranties and any indemnity
provisions of all of the Contracts; provided, however, that exercise of
Assignor’s reserved rights and interests shall in no way diminish or interfere
with the benefits conferred or Assignee by this Assignment.

C-1

--------------------------------------------------------------------------------

        2.     No Warranties. Assignee does hereby covenant with Assignor, and
represents and warrants to Assignor, that Assignor is transferring each of the
Warranties, Permits and Contracts to Assignee (to the extent the terms of any of
the Contracts do not limit or restrict such right) without any warranty of any
kind or nature. This Assignment shall not be construed as a representation or
warranty by Assignor as to the transferability or enforceability of the
Warranties, the Contracts, the Permits or the intangible property (collectively,
the "Interests"), and Assignor shall have no liability to Assignee in the event
that any or all of the Interests (a) are not transferable to Assignee or (b) are
cancelled or terminated by reason of this Assignment or any acts of Assignee.

        3.     Dispute Costs. In the event of any dispute between Assignor and
Assignee arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including without limitation, reasonably attorneys' fees and costs. Any
such attorneys' fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys' fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

        4.     Counterparts. This Assignment may be executed in counterparts,
each of which shall be deemed an original, and all of which shall taken together
be deemed one document. Assignor and Assignee agree that the delivery of an
executed copy of this Assignment by facsimile shall be legal and binding and
shall have the same full force and effect as if an original executed copy of
this Assignment had been delivered.

        5.     Survival. This Assignment and the provisions hereof shall inure
to the benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

        6.     Limited Liability. This Assignment is made without recourse and
without any express or implied representation or warranty of any kind or nature,
except as expressly set forth in the Purchase Agreement. Assignee on its own
behalf and on behalf of its agents, members, partners, employees,
representatives, successors and assigns hereby agrees that in no event or
circumstance shall any of the members, partners, employees, representatives,
officers, directors, agents, property management company, affiliated or related
entities of Assignor or Assignor's property management company, namely Legacy
Partners Commercial, Inc. (formerly known as Lincoln Property Company Management
Services, Inc. and LPC MS, Inc.) (collectively, the "Assignor Parties"), have
any personal liability under this Assignment, or to any of Assignee's creditors,
or to any other party in connection with the Property.

        7.     No Third Party Beneficiaries. Except as otherwise expressly set
forth herein, Assignor and Assignee do not intend, and this Assignment shall not
be construed, to create a third-party beneficiary status or interest in, nor
give any third-party beneficiary rights or remedies to, any other person or
entity not a party to this Assignment.

\\\\\ continued on next page

C-2

--------------------------------------------------------------------------------

        

 IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.

ASSIGNOR:       WHFST Real Estate Limited Partnership, a Delaware limited
partnership  

By: WHFST Gen-Par, Inc.,     a Delaware corporation     General Partner  

  By: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

  Title: 

--------------------------------------------------------------------------------

ASSIGNEE:   Inktomi Corporation, a Delaware corporation

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

      By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

C-3

--------------------------------------------------------------------------------

EXHIBIT D TO PURCHASE AND SALE AGREEMENT

GRANT DEED

Recording Requested by and When Recorded Mail to, and Mail Tax Statements to:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attention: 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Space Above This Line for Recorder's Use


GRANT DEED

        The undersigned Grantor declares that Documentary Transfer Tax is not
part of the public records.

        For valuable consideration, receipt of which is acknowledged, WHFST Real
Estate Limited Partnership, a Delaware limited partnership ("Grantor"), hereby
grants to Inktomi Corporation, a Delaware corporation ("Grantee"), that certain
real property located in the City of Foster City, County of San Mateo, State of
California, as legally described in Exhibit A attached hereto and made a part
hereof (the "Property") together with all of Grantor's right, title and interest
in and to all improvements and structures located thereon and all easements,
appurtenances, rights and privileges of Grantor appertaining to the Property.

        The Property is conveyed subject to:

        (a)     The lien of supplemental taxes, if any, assessed pursuant to the
provisions of Chapter 3.5 (commencing with Section 75) of the Revenue and
Taxation Code of the State of California;

        (b)     The liens for real property taxes for the fiscal year ____-____
not yet due and payable;

        (c)     All liens, encumbrances, easements, leases, covenants,
conditions and restrictions of record;

        (d)     All matters which would be disclosed by an inspection of the
Property; and

D-1

--------------------------------------------------------------------------------

        (e)     Zoning ordinances and regulations and any other laws,
ordinances, regulations or orders of any governmental agency having or claiming
jurisdiction over the use, occupancy or enjoyment of the Property.

        IN WITNESS WHEREOF, Grantor has caused its duly authorized
representative to execute this instrument as of the date hereinafter written.

DATED: ______________, 2000

GRANTOR:     WHFST Real Estate Limited Partnership, a Delaware limited
partnership     By: WHFST Gen-Par, Inc.,   a Delaware corporation   General
Partner           By: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

D-2

--------------------------------------------------------------------------------

EXHIBIT E TO PURCHASE AND SALE AGREEMENT

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, WHFST Real Estate Limited Partnership, a Delaware limited
partnership ("Seller"), does hereby GRANT, SELL, CONVEY, TRANSFER AND DELIVER to
Inktomi Corporation, a Delaware corporation ("Buyer"), without any warranty of
any kind, any and all of Seller's rights, title and interests in and to the
personal property owned by Seller and described in Schedule 1 attached hereto
and made a part hereof (the "Personal Property") which Personal Property was
utilized by Seller in connection with the operation and management of the realty
described in Exhibit A attached hereto and made a part hereof (the "Property").

From and after the date of this Bill of Sale, it is intended by the parties that
Buyer and its successors and assigns shall have the right to use, have, hold and
own the Personal Property forever. This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document. Seller and Buyer agree that the delivery
of an executed copy of this Bill of Sale by facsimile shall be legal and binding
and shall have the same full force and effect as if an original executed copy of
this Bill of Sale had been delivered.

Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property.

Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall Seller or its partners, members, trustees, employees,
representatives, officers, related or affiliated entities, successors or assigns
have any personal liability under this Bill of Sale, or to any of Buyer's
creditors, or to any other party in connection with the Personal Property or the
Property.

\\\\\ continued on next page

E-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of this ___
day of __________, 2000.

 

SELLER:     WHFST Real Estate Limited Partnership, a Delaware limited
partnership     By: WHFST Gen-Par, Inc.,   a Delaware corporation   General
Partner           By: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

 

BUYER:           Inktomi Corporation,   a Delaware corporation  

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

      By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

E-2

--------------------------------------------------------------------------------

Schedule 1

List of Personal Property

E-3

--------------------------------------------------------------------------------

EXHIBIT F TO PURCHASE AND SALE AGREEMENT

NOTICE TO TENANTS

[SELLER'S PROPERTY MANAGER'S LETTERHEAD]

VIA CERTIFIED MAIL
[TENANT'S NAME]
[TENANT'S ADDRESS]
CITY, STATE ZIP
ATTN: __________________

Re: ____ East Third Avenue, Foster City, California

Dear _______________:

Please be advised that on [CLOSING DATE], ownership of the above-referenced real
property was transferred to Inktomi Corporation, a Delaware corporation (the
"Purchaser"). In connection with the sale of the property, and in conformance
with the laws of the State of California, the obligations under the tenant
security deposits were transferred to the Purchaser, whose address is
________________________, __________________________, ______________, California
9_____; Attention: _________________, without deduction or offset.

Hereafter, please make rent payable to "______________," and mail your payments
to:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

This Notice is given in accordance with the requirements of California Civil
Code Section 1950.7(d). From and after ____________, 2000, your sole recourse
for the return of your security deposit upon the termination of your tenancy
will be against the Purchaser. If you have any questions, please call [Mr./Ms.]
______________ at ________________. Thank you.

      Very truly yours,        

--------------------------------------------------------------------------------

a

--------------------------------------------------------------------------------

 

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

        cc:

--------------------------------------------------------------------------------

  [name of Buyer's property manager]   Ms. Darleen Barnes

 

F-1

--------------------------------------------------------------------------------

EXHIBIT G TO PURCHASE AND SALE AGREEMENT

NATURAL HAZARD DISCLOSURE STATEMENT

This statement applies to the following described real property: 4000 and 4100
East Third Avenue, Foster City, California and unimproved contiguous property in
Foster City, California.

The undersigned Seller discloses the following information with the knowledge
that even though this is not a warranty, the undersigned prospective Buyer may
rely on this information in deciding whether and on what terms to purchase the
subject real property. The following disclosures are made by the Seller based
solely upon the information contained in the report attached hereto and made a
part hereof. This information is merely a disclosure and shall not be deemed to
be part of any contract between the Buyer and Seller.

THIS REAL PROPERTY LIES WITHIN THE FOLLOWING HAZARDOUS AREA(S):

A VERY HIGH FIRE HAZARD SEVERITY ZONE pursuant to Section 51178 or 51179 of the
Government Code. The owner of this property is subject to the maintenance
requirements of Section 51182 of the Government Code.

Yes No

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                         

A WILDLAND AREA THAT MAY CONTAIN SUBSTANTIAL FOREST FIRE RISKS AND HAZARDS
pursuant to Section 4125 of the Public Resources Code. The owner of this
property is subject to the maintenance requirements of Section 4291 of the
Public Resources Code. Additionally, it is not the state's responsibility to
provide fire protection services to any building or structure located within the
wildlands unless the Department of Forestry and Fire Protection has entered into
a cooperative agreement with a local agency for those purposes pursuant to
Section 4142 of the Public Resources Code.

Yes No

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THESE HAZARDS MAY LIMIT YOUR ABILITY TO DEVELOP THE REAL PROPERTY, TO OBTAIN
INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A DISASTER.

THE ATTACHED REPORT ON WHICH THESE DISCLOSURES ARE BASED ESTIMATE WHERE NATURAL
HAZARDS EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF WHETHER OR NOT A PROPERTY
WILL BE AFFECTED BY A NATURAL DISASTER. BUYER IS HEREBY ADVISED TO OBTAIN
INDEPENDENT PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT
MAY AFFECT THE SUBJECT PROPERTY.

This statement may be signed in one or more counterparts.

Seller hereby states that the information set forth herein is true and correct
to the best of the Seller's knowledge based solely upon the information
contained in the attached report, and such knowledge is limited to be as of the
date specified below. Seller has not independently verified the information

G-1

--------------------------------------------------------------------------------

contained in this statement and the attached report, and Seller is not
personally aware of any errors or inaccuracies in the information contained in
this statement.

SELLER:     WHFST Real Estate Limited Partnership, a Delaware limited
partnership     By: WHFST Gen-Par, Inc.,   a Delaware corporation   General
Partner           By: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

Date:

--------------------------------------------------------------------------------

, 2000

Buyer hereby represents and warrants that it has read and understands the
information contained in this disclosure statement and in the attached report
and will rely upon the information contained in the report as though the report
were addressed directly to Buyer.

 

BUYER:           Inktomi Corporation,   a Delaware corporation  

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

      By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

G-2

--------------------------------------------------------------------------------

EXHIBIT H TO PURCHASE AND SALE AGREEMENT

LEGACY LEASE AMENDMENT

FIFTH AMENDMENT TO LEASE AGREEMENT

       This Fifth Amendment to Lease Agreement (the "Amendment") is made and
entered into as of this ___ day of _____, 2000, by and between WHFST Real Estate
Limited Partnership, a Delaware limited partnership ("Landlord"), and Legacy
Partners L.P., a California limited partnership ("Tenant"), with reference to
the following facts.

Recitals

A.     Landlord and Tenant entered into that certain Lease Agreement, dated as
of October 10, 1997, as amended by that certain First Amendment to Lease, dated
October 30, 1997, that certain Second Amendment to Lease, dated as of December
11, 1998, that certain Third Amendment to Lease Agreement, dated as of August
13, 1999 and that certain Fourth Amendment to Lease Agreement, dated as of
January 31, 2000 (collectively, the "Lease") for the leasing of certain premises
consisting of approximately 23,155 rentable square feet located at 4000 E. Third
Avenue, Foster City, California (the "Premises") as such Premises are more fully
described in the Lease.

B.     Landlord and Tenant wish to modify the Lease to amend the Lease upon and
subject to the terms, conditions, and provisions set forth herein.

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1.     Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2.     Base Rent: Beginning as of July 1, 2000 (the “Effective Date”) and
continuing through the Expiration Date of the Lease, the monthly Base Rent and
Adjustments to Base Rent set forth on page 1 of the Lease are hereby amended to
be as follows: (i) for and with respect to the period commencing on the
Effective Date and continuing through the day preceding the first anniversary of
the Effective Date, the Base Rent shall be at the monthly rate of Four Dollars
($4.00) per rentable square foot of the Premises; (ii) for and with respect to
the period commencing on the first anniversary of the Effective Date and on each
and every anniversary of the Effective Date thereafter, the annual Base Rent
shall increase by an amount equal to three percent (3%) per annum. All
references in the Lease to Base Rent are hereby modified accordingly.

3.     Assignment and Subletting: Article 14.2.4 of the Lease is hereby deleted
in its entirety and replaced with the following:

The terms of the proposed Transfer will allow the Transferee to exercise a right
of renewal, right of expansion, right of first offer, or other similar right
held by Tenant (or will allow the Transferee to occupy space leased by Tenant
pursuant to any such right) except in connection with a right of renewal 

3

--------------------------------------------------------------------------------

assigned to a Permitted Affiliate or other transferee in connection with an
assignment of Tenant's entire interest in this Lease pursuant to this Article
14;

4.     Estoppel Certificates: Article 17 of the Lease is hereby modified to
provide that Tenant shall have twenty (20) days following written request by
Landlord to execute and deliver an estoppel certificate in the prescribed form.

5.     Events of Default: Section 19.1 of the Lease is deleted in its entirety
and replaced with the following:

        19.1.1     Any failure by Tenant to pay any Rent or other charge
required to be paid under this Lease, or any part thereof, within five (5)  days
after written notice of delinquency; provided, however, that if Landlord has
given Tenant two (2) such delinquency notices in the preceding twelve (12) month
period, then Tenant’s subsequent failure to pay any Rent or other charge when
due shall constitute a default under this Lease without requirement of any
notice or cure period except as required by statute; or

        19.1.2     Any failure by Tenant to observe or perform any other
provision, covenant, or condition of this Lease to be observed or performed by
Tenant where such failure continues for thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of such
default is such that the same cannot reasonably be cured within a thirty (30)
day period, Tenant shall not be deemed to be in default if it diligently
commences such cure within such period and thereafter diligently proceeds to
rectify and cure said default as soon as possible; provided, further, however,
that the maximum period for Tenant’s cure of such default will not exceed two
hundred ten (210) days after Landlord’s written notice of default.

6.    Substitution of Other Premises: Article 22 of the Lease is hereby deleted
in its entirety.

7.   Late Charges: Article 25 of the Lease is hereby deleted in its entirety and
replaced with the following:


> If any installment of Rent or any other sum due from Tenant shall not be
> received by Landlord or Landlord's designee within five (5) days after notice
> from Landlord that said amount is past due, then Tenant shall pay to Landlord
> a late charge equal to five percent (5%) of the amount due or in the case of a
> delinquent installment of Base Rent, two percent (2%) of the delinquent
> amount; provided, however, that if Landlord has given Tenant one (1) such
> delinquency notice in the preceding twelve (12) month period, then the late
> charge shall be imposed for any subsequent delinquent payment of Rent by
> Tenant, without requirement of any notice or cure period. The late charge
> shall be deemed Additional Rent and the right to require it shall be in
> addition to all of Landlord's other rights and remedies hereunder or at law
> and shall not be construed as liquidated damages or as limiting Landlord's
> remedies in any manner. In addition to the late charge described above, any
> Rent or other amounts owing hereunder which are not paid when they are due
> shall thereafter bear interest until paid at a rate (the "Interest Rate")
> equal to the lower of (i) the then-current prime interest rate as such 

4

--------------------------------------------------------------------------------

> rate is announced by The Wall Street Journal plus two (2) percentage points,
> or (ii) the highest rate permitted by applicable law.

8.    Signage:  Section 29.27 of the Lease is deleted in its entirety and
replaced with the following:

> Building Name and Signage. Landlord shall have the right at any time to change
> the name of the Building and Real Property and to install, affix and maintain
> any and all signs on the exterior and on the interior of the Building or any
> portion of the Real Property. Notwithstanding any provision contained herein
> to the contrary, Landlord may not modify, relocate, remove or otherwise alter
> any existing Tenant signage in, on or about the Premises, Building, or Real
> Property without the prior written consent of Tenant, which consent may be
> withheld at Tenant’s sole discretion. At all times during the Term of this
> Lease, subject to the approval of all applicable governmental entities and
> compliance with all applicable governmental laws and ordinances, Tenant shall
> have the non-exclusive right, at Landlord's sole cost and expense, to place
> its name and/or logo on any monument sign existing now or hereafter
> constructed in, on or about the Real Property.

9.    Extension Option: The Bayside Towers Extension Option Rider to the Lease
is hereby deleted in its entirety and replaced with the Bayside Towers Extension
Option Rider attached hereto and incorporated herein.

10.  Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

11.  Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.

12.  Authority: Subject to the assignment and subletting provisions of the
Lease, this Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, representatives, successors and assigns.
Each party hereto and the persons signing below warrant that the person signing
below on such party's behalf is authorized to do so and to bind such party to
the terms of this Amendment.

13.  Incorporation: The terms and provisions of the Lease are hereby
incorporated in this Amendment.

\\\\\ continued on next page

5

--------------------------------------------------------------------------------

Counterparts: This Amendment may be executed in one or more counterparts, each
of which shall be an original, but all of which shall constitute one Amendment.
Landlord and Tenant agree that the delivery of an executed copy of this
Amendment by facsimile shall be legal and binding and shall have the same full
force and effect as if an original executed copy of this Amendment had been
delivered. Facsimile signatures shall be binding upon the parties hereto.

LANDLORD:

WHFST Real Estate Limited Partnership, 
a Delaware limited partnership

By: Legacy Partners Commercial, Inc.,   a Texas corporation   as manager and
agent for WHFST Real Estate Limited Partnership        

  By: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

TENANT: Legacy Partners L.P., a California limited partnership

By: 

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title:   

--------------------------------------------------------------------------------

 

6

--------------------------------------------------------------------------------

BAYSIDE TOWERS 
EXTENSION OPTION RIDER

     This Extension Option Rider ("Extension Rider") is made and entered into by
and between WHFST REAL ESTATE LIMITED PARTNERSHIP, a Delaware limited
partnership ("Landlord"), and LEGACY PARTNERS L.P., a California limited
partnership ("Tenant"), and is dated as of the date of the Office Lease
("Lease") by and between Landlord and Tenant to which this Extension Rider is
attached. The agreements set forth in this Extension Rider shall have the same
force and effect as if set forth in the Lease. To the extent the terms of this
Extension Rider are inconsistent with the terms of the Lease, the terms of this
Extension Rider shall control.

           1.     Option Right. Landlord hereby grants Tenant one (1) option to
extend the Lease Term for all, but not less than all, of the Premises for a
period of five (5) years (the "Option Term"), which option shall be exercisable
only by written Exercise Notice (as defined below) delivered by Tenant to
Landlord as provided below, provided that, as of the date of delivery of such
Exercise Notice, Tenant is not in monetary or material non-monetary default
under the Lease and any applicable notice of such default has been delivered and
any applicable cure period has expired. Upon the proper exercise of such option
to extend, and provided that, as of the end of the initial Lease Term Tenant is
not in monetary or material non-monetary default under the Lease beyond any
applicable notice and cure period, the Lease Term shall be extended for the
Option Term. The rights contained in this Extension Rider shall be personal to
the original Tenant and may only be exercised by the original Tenant and any
Permitted Affiliate or other assignee to which Tenant's entire interest in this
Lease has been assigned pursuant to Article 14 (and not by any sublessee or
other transferee of Tenant's interest in the Lease).

           2.     Option Rent. The Annual Base Rent payable by Tenant during the
Option Term (the "Option Rent") shall be equal to the "Fair Market Rental Rate"
for the Premises. For purposes hereof, the "Fair Market Rental Rate" shall mean
the rent at which tenants, as of the commencement of the Option Term will be
leasing non-sublease, non-encumbered space on a net basis comparable in size,
location and quality to the Premises for a comparable term, which comparable
space is located in Comparable Buildings (defined below) taking into
consideration all out-of-pocket monetary concessions and inducements generally
being granted at such time, including any tenant improvement allowances provided
for such space (but in determining any such tenant improvement allowance, the
quality and quantity of tenant improvements in the Premises shall be taken into
account and the value thereof deducted from such allowance), and also taking
into consideration and requiring Tenant to provide for security or collateral
for the Option Term in such amounts and of such types (such as, for example, a
cash security deposit and/or a letter of credit), if any, as are generally being
required by landlords in connection with such extensions and rental amounts and
concessions for such comparable space by tenants of comparable net worth as
Tenant. All other terms and conditions of the Lease shall apply throughout the
Option Term; however, Tenant shall, in no event, have the option to extend the
Lease Term beyond the Option Term described in Section 1 above.

           3.     Exercise of Option. The option contained in this Extension
Rider shall be exercised by Tenant, if at all, only in the following manner: (i)
Tenant shall deliver written notice to Landlord not less than fourteen (14)
months prior to the expiration of the initial Lease Term stating that Tenant may
be interested in exercising its option; (ii) Landlord, after receipt of Tenant's
notice, shall deliver notice 

H-1

--------------------------------------------------------------------------------

(the "Option Rent Notice") to Tenant not less than thirteen (13) months prior to
the expiration of the initial Lease Term setting forth Landlord's good-faith
determination of the Fair Market Rental Rate for the Option Rent; and (iii) if
Tenant wishes to exercise such option, Tenant shall, on or before the date (the
"Exercise Date") which is the later of (A) the date occurring twelve (12) months
prior to the expiration of the initial Lease Term, and (B) the date occurring
thirty (30) days after Tenant's receipt of the Option Rent Notice, exercise the
option by delivering written notice ("Exercise Notice") thereof to Landlord, and
upon and concurrent with such exercise, Tenant may, at its option, object to
Landlord's determination of the Fair Market Rental Rate for the Option Rent
contained in the Option Rent Notice, in which case the parties shall follow the
procedure and the Fair Market Rental Rate for the Option Term shall be
determined as set forth in Section 4 below. If Tenant does not timely object to
Landlord's determination of the Option Rent, Landlord's determination shall be
conclusive and the arbitration procedures in Section 4 below shall not be
applicable. Tenant's failure to deliver the Exercise Notice on or before the
Exercise Date shall be deemed to constitute Tenant's waiver of its extension
right hereunder.

           4.     Determination of Fair Market Rental Rate. In the event Tenant
timely objects in writing to the applicable Fair Market Rental Rate initially
determined by Landlord, Landlord and Tenant shall attempt to agree upon the
applicable Fair Market Rental Rate, using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within ten (10) business days
following Tenant's objection to the applicable Fair Market Rental Rate (the
"Outside Agreement Date"), then each party shall submit to the other party a
separate written determination of the applicable Fair Market Rental Rate within
ten (10) business days after the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with Sections 4.1 through 4.7
below; provided, however, that if the Fair Market Rental Rate determination
submitted by Landlord is less than the Fair Market Rental Rate originally
provided by Landlord in Landlord's Option Rent Notice, Tenant shall thereafter
have five (5) business days to accept such determination as the Opti on Rent in
which event the arbitration proceedings in Sections 4.1 through 4.6 below shall
not apply. Failure of Tenant or Landlord to submit a written determination of
the applicable Fair Market Rental Rate within such ten (10) business day period
shall conclusively be deemed to be the non-determining party's approval of the
applicable Fair Market Rental Rate submitted within such ten (10) business day
period by the other party.

                   4.1     Landlord and Tenant shall each appoint, one
arbitrator who shall by profession be an independent real estate appraiser
holding the professional designation as an MAI (or its equivalent) who has no
financial interest in Landlord or Tenant and who shall have been active over the
five (5) year period ending on the date of such appointment in the appraisal
rental purposes of rentals of space in first-class office buildings in San Mateo
County, California ("Comparable Buildings"). The determination of the
arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Fair Market Rental Rate is the closest to the actual Fair
Market Rental Rate as determined by the arbitrators, taking into account the
requirements of Section 2 of this Extension Rider. Each such arbitrator shall be
appointed within thirty (30) days after the applicable Outside Agreement Date.

                   4.2     The two (2) arbitrators so appointed shall within ten
(10) business days of the date of the appointment of the last appointed
arbitrator agree upon and appoint a third arbitrator who shall be qualified
under the same criteria as set forth hereinabove for qualification of the
initial two (2) arbitrators, except that the third arbitrator shall not have
been previously engaged by Landlord or Tenant for any purpose.

     

H-2

--------------------------------------------------------------------------------

                    4.3     The three (3) arbitrators shall conduct a hearing
within twenty (20) days after the appointment of the third arbitrator and within
ten (10) days thereafter reach a decision as to which of the Landlord's or
Tenant's submitted Fair Market Rental Rate is closest to the actual Fair Market
Rental Rate, and the arbitrators shall use whichever of Landlord's or Tenant's
submitted Fair Market Rental Rate is closest to the actual Fair Market Rental
Rate to be paid during the Option Term and shall notify Landlord and Tenant
thereof.

                    4.4     The decision of the majority of the three (3)
arbitrators shall be binding upon Landlord and Tenant.

                   4.5     If either Landlord or Tenant fails to appoint an
arbitrator within thirty (30) days after the Outside Agreement Date, and if such
failure shall continue for an additional fifteen (15) days after written notice
thereof is received by the non-appointing party, the arbitrator appointed by one
of them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant.

                    4.6     If the two (2) arbitrators fail to agree upon and
appoint a third arbitrator within the time period provided in Section 4.2 above,
then the parties shall mutually select the third arbitrator. If Landlord and
Tenant are unable to agree upon the third arbitrator within ten (10) days, then
either party may, upon at least five (5) days' prior written notice to the other
party, request the Presiding Judge of the San Mateo County Superior Court,
acting in his private and nonjudicial capacity, to appoint the third arbitrator.
Following the appointment of the third arbitrator, the panel of arbitrators
shall within thirty (30) days thereafter reach a decision as to whether
Landlord's or Tenant's submitted Fair Market Rental Rate shall be used and shall
notify Landlord and Tenant thereof.

                    4.7     The cost of the arbitrators and the arbitration
proceeding shall be paid by Landlord and Tenant equally, except that each party
shall pay for the cost of its own witnesses and attorneys.

H-3